


EXHIBIT 10.1
Loan No. 1006528


TERM LOAN AGREEMENT
Dated as of February 24, 2012
among
TANGER PROPERTIES LIMITED PARTNERSHIP,
as the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


The Other Lenders Party Hereto








WELLS FARGO SECURITIES, LLC,


SUNTRUST ROBINSON HUMPHREY, INC.,


and


PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers,


and


SUNTRUST BANK,


and


PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


and


REGIONS BANK,
as Documentation Agent,


and


WELLS FARGO SECURITIES, LLC,
as Sole Bookrunner




--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section                                            Page


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS                    1
1.01    Defined Terms                                1
1.02    Other Interpretive Provisions                        19
1.03    Accounting Terms                            20
1.04    Rounding                                21
1.05    Times of Day                                21


ARTICLE II. THE COMMITMENTS AND MAKING OF LOANS                21
2.01    Loans                                    21
2.02    Borrowings, Conversions and Continuations of Loans                21
2.03    Prepayments                                22
2.04    Repayment of Loans                            22
2.05    Interest                                    23
2.06    Fees                                    23    
2.07    Computation of Interest and Fees                        23
2.08    Evidence of Debt                                24
2.09    Payments Generally; Administrative Agent's Clawback            24
2.10    Sharing of Payments by Lenders                        25
2.11    [Reserved]                                25
2.12    Additional Loans                                26
2.13    Reserved                                26
2.14    Defaulting Lenders                            26    


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY                27    
3.01    Taxes                                    27
3.02    Illegality                                30
3.03    Inability to Determine Rates                        31
3.04    Increased Costs; Reserves on Eurodollar Rate Loans                31
3.05    Compensation for Losses                            32
3.06    Mitigation Obligations; Replacement of Lenders                33
3.07    Survival                                    33


ARTICLE IV. CONDITIONS PRECEDENT TO MAKING OF LOANS            33
4.01    Conditions of Borrowing                            33


ARTICLE V. REPRESENTATIONS AND WARRANTIES                    35
5.01    Existence, Qualification and Power                        35
5.02    Authorization; No Contravention                        35
5.03    Governmental Authorization; Other Consents                35
5.04    Binding Effect                                35
5.05    Financial Statements; No Material Adverse Effect                35
5.06    Litigation                                36
5.07    No Default                                36
5.08    Ownership of Property; Liens                        36
5.09    Environmental Compliance                        36
5.10    Insurance                                36
5.11    Taxes                                    36
5.12    ERISA Compliance                            37
5.13    Subsidiaries; Equity Interests                        37
5.14    Margin Regulations; Investment Company Act                37    
5.15    Disclosure                                38
5.16    Compliance with Laws                            38
5.17    Taxpayer Identification Number                        38
5.18    Intellectual Property; Licenses, Etc.                        38




--------------------------------------------------------------------------------






ARTICLE VI. AFFIRMATIVE COVENANTS                        38
6.01    Financial Statements                            38
6.02    Certificates; Other Information                        39
6.03    Notices                                    41
6.04    Payment of Obligations                            41
6.05    Preservation of Existence, Etc.                        41
6.06    Maintenance of Properties                            41
6.07    Maintenance of Insurance                            42
6.08    Compliance with Laws                            42
6.09    Books and Records                            42
6.10    Inspection Rights                                42
6.11    Use of Proceeds                                42
6.12    Additional Guarantors                            42
6.13    REIT Status                                43
6.14    Environmental Matters                            43


ARTICLE VII.    NEGATIVE COVENANTS                        45
7.01    Liens                                    45
7.02    Investments                                45
7.03    Indebtedness                                45
7.04    Fundamental Changes                            45
7.05    Dispositions                                46
7.06    Anti-Terrorism Laws; FCPA                        46
7.07    Change in Nature of Business                        46
7.08    Transactions with Affiliates                        47
7.09    Burdensome Agreements                            47
7.10    Use of Proceeds                                47
7.11    Financial Covenants                            47
7.12    Organizational Documents; Ownership of Subsidiaries            48
7.13    Negative Pledges                                48
7.14    Sale Leasebacks                                48
7.15    Prepayments of Indebtedness                        48


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES                    48
8.01    Events of Default                                48
8.02    Remedies Upon Event of Default                        50
8.03    Application of Funds                            51


ARTICLE IX. ADMINISTRATIVE AGENT                        51
9.01    Appointment and Authority                        51
9.02    Rights as a Lender                            51
9.03    Exculpatory Provisions                            51
9.04    Reliance by Administrative Agent                        52
9.05    Delegation of Duties                            52
9.06    Resignation of Administrative Agent                    52
9.07    Non-Reliance on Administrative Agent and Other Lenders            53
9.08    No Other Duties, Etc.                            53
9.09    Administrative Agent May File Proofs of Claim                53
9.10    Removal of Administrative Agent                        54
9.11    Guaranty Matters                                54


ARTICLE X. MISCELLANEOUS                                55
10.01    Amendments, Etc.                            55
10.02    Notices; Effectiveness; Electronic Communication                56
10.03    No Waiver; Cumulative Remedies; Enforcement                57
10.04    Expenses; Indemnity; Damage Waiver                    58
10.05    Payments Set Aside                            59
10.06    Successors and Assigns                            59




--------------------------------------------------------------------------------




10.07    Treatment of Certain Information; Confidentiality                62
10.08    Right of Setoff                                62
10.09    Interest Rate Limitation                            63
10.10    Counterparts; Integration; Effectiveness                    63
10.11    Survival of Representations and Warranties                    63
10.12    Severability                                63
10.13    Replacement of Lenders                            64
10.14    Governing Law; Jurisdiction; Etc.                        64
10.15    Waiver of Jury Trial                            65
10.16    No Advisory or Fiduciary Responsibility                    65
10.17    Electronic Execution of Assignments and Certain Other
Documents        65
10.18    USA Patriot Act                                66
10.19    [Reserved]                                66
10.20    Time of the Essence                            66
10.21    ENTIRE AGREEMENT                            66    
    
SCHEDULES


2.01    Commitments and Applicable Percentages
5.05    Supplement to Interim Financial Statements
5.06    Litigation
5.09    Environmental Disclosure Items
5.10    Insurance
5.12(d)    Pension Plan Obligations
5.13    Subsidiaries; Other Equity Investments; Equity Interests in Borrower
5.18    Intellectual Property Matters
10.02    Administrative Agent's Office; Certain Addresses for Notices


EXHIBITS


Form of


A    Assignment and Assumptions
B    Administrative Questionnaire
C    Guaranty
D    Note
E    Compliance Certificate
F    Notice of Borrowing
G    Notice of Continuation
H    Notice of Conversion
I    Opinion Matters
J    Transfer Authorizer Designation Form






--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT ("Agreement") is entered into as of February 24, 2012,
among TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina limited
partnership (the “Borrower”), each lender from time to time party hereto either
as a result of such party's execution of this Agreement as a “Lender” as of the
date hereof or as a result of such party being made a “Lender” hereunder by
virtue of an executed Assignment and Assumption (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders.
WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower term loans in an aggregate amount of $250,000,000, as the same may be
increased from time to time as provided herein; and


WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE I.



DEFINITIONS AND ACCOUNTING TERMS
.1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Adjusted Unencumbered Asset Value” shall mean, as of any Calculation Date, the
aggregate amount (without duplication) of the following, but only if and to the
extent held by a Loan Party on and as of such Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents (excluding any tenant deposits);
plus
(ii)    cost value of Projects Under Development which are included in
Unencumbered Assets (provided however, that the amount included under this item
(a)(ii) shall (A) not comprise more than fifteen percent (15%) of the total
amount of Adjusted Unencumbered Asset Value and (B) include only costs incurred
as of any Calculation Date); plus
(iii)    cost value of New Developments which are included in Unencumbered
Assets (provided however, that the amount included under this item (a)(iii)
shall include only costs incurred as of any Calculation Date); plus
(b)    an amount equal to:
(i)    (x) Unencumbered EBITDA for the most recently- ended Annual Period (as
adjusted by the Borrower (1) to take into account the Unencumbered EBITDA of any
dispositions during such Annual Period of Unencumbered Assets owned by the
Borrower and (2) to deduct Unencumbered EBITDA for any Projects Under
Development and New Developments which are included in Unencumbered Assets, each
of which adjustments must be approved by the Administrative Agent in its
reasonable discretion), minus (y) the Capital Expenditure Reserve with respect
to such assets (excluding Projects Under Development and New Developments which
are included in Unencumbered Assets); divided by
(ii)    .0725
provided, however, that (I) not less than ninety percent (90%) of the sum of
items (a)(ii), (a)(iii) and (b) must be derived from retail properties;
provided, that if, and to the extent, the amount of the sum of said
items (a)(ii), (a)(iii) and (b) derived from non-retail properties exceeds ten
percent (10%) of Adjusted Unencumbered Asset Value, said excess shall not be
included in Adjusted Unencumbered Asset Value, and (II) the Unencumbered Assets
from which items (a)(iii) and (b) are derived must have an average occupancy
rate of not less than eighty-five percent (85%), determined on a weighted
average basis; provided, that if, and to the extent, such average occupancy rate
is less than eighty-five percent (85%), amounts attributable to Unencumbered
Assets contributing to items (a)(iii) and/or (b) must be removed from the
calculation thereof to the extent necessary to cause such occupancy rate to
equal or exceed eighty-five percent (85%).




--------------------------------------------------------------------------------




"Administrative Agent" means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent, as and
to the extent permitted hereunder.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address in
the continental United States or account as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit B or any other form reasonably approved by the
Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.
"Aggregate Commitments" means the Commitments of all the Lenders as of the
Closing Date. The Aggregate Commitments as of the Closing Date and immediately
prior to the making of the Loans shall be $250,000,000.
"Agreement" means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Annual Period” shall mean the most recently-ended twelve (12) calendar month
period for which the Borrower has provided financial information.
"Applicable Percentage" means with respect to any Lender, (i) until such time as
the Commitments have terminated, the percentage (carried out to the ninth
decimal place) of the Aggregate Commitments represented by such Lender's
Commitment at such time, and thereafter (ii) the percentage (carried out to the
ninth decimal place) of the aggregate outstanding principal balance of the Loans
represented by such Lender's Loan at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
Debt Rating
Applicable Rate
1
A-/A3 or higher
1.3%
2
BBB+/Baa1
1.6%
3
BBB/Baa2
1.8%
4
BBB-/Baa3
2.2%
5
below BBB-/Baa3
2.5%



"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of the Borrower's
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is attributable to such Debt Rating
shall apply; and (d) if the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). Any
change in the Borrower's Debt Rating which would cause it to move to a different
Level shall be effective as of the first day of the first calendar month
immediately following receipt by the Administrative Agent of written notice
delivered by the Borrower that the Borrower's Debt Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower's Debt Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level




--------------------------------------------------------------------------------




effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower's Debt Rating has changed.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Arranger" means a collective reference to Wells Fargo Securities, LLC, SunTrust
Robinson Humphrey, Inc., and PNC Capital Markets LLC, in their capacity as joint
lead arrangers and Wells Fargo Securities, LLC, as sole bookrunner.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% (0.50%), (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”, and (c) the Eurodollar Rate plus
1.00%. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan" means any portion of a Loan that bears interest based on the
Base Rate.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means the making of the Loans on the Closing Date pursuant to
Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.
“Calculation Date” shall mean each of (a) the last day of each calendar quarter
and (b) each other date on which any of the financial covenants of Borrower are
calculated.
“Capital Expenditure Reserve” shall mean, as of any Calculation Date, an amount
equal to the product of (i) the gross leaseable area (in square feet) contained
in each Unencumbered Asset measured as of the last day of each of the
immediately preceding four (4) calendar quarters and averaged, multiplied by
(ii) $0.15. Capital Expenditure Reserve shall be calculated on a consolidated
basis in accordance with GAAP and shall include (without duplication) the Equity
Percentage of Capital Expenditure Reserve for the Borrower's Unconsolidated
Affiliates.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial




--------------------------------------------------------------------------------




bank of recognized standing having capital and surplus in excess of $500,000,000
or (iii) any bank whose short-term commercial paper rating from S&P is at least
A-2 or the equivalent thereof or from Moody's is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody's and maturing within one
(1) year of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which any Loan
Party shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$50,000,000 and the portfolios of which invest principally in Investments of the
character described in the foregoing subdivisions (a) through (d).
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” shall mean a change resulting when (a) Borrower or Parent
becomes aware (by way of a report or any other filing pursuant to Section 13(d)
of the Exchange Act, proxy, vote, written notice or otherwise) that any Person
or Group (other than a Permitted Holder) shall at any time Beneficially Own more
than 50% of the aggregate voting power of all classes of Voting Stock of Parent;
provided, however, that the formation of a direct or indirect parent holding
company to Parent shall not be a change of control if (i) Parent is a Subsidiary
of such parent holding company, and (ii) no Person or Group (other than a
Permitted Holder) shall at any time Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of such parent; (b) the
first day that a majority of the members of the Board of Directors of Parent are
not Continuing Directors; or (c) Parent, or a wholly owned Subsidiary of Parent,
shall cease to be the general partner of the Borrower or to own at least 51% of
the outstanding Equity Interests of the Borrower. As used herein
(1) “Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person's Affiliate
until such tendered securities are accepted for purchase or exchange;
(2) “Group” means “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended; (3) “Voting Stock” of any Person shall mean
capital stock of such Person which ordinarily has voting power for the election
of directors (or persons performing similar functions) of such Person, either at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency; (4) “Permitted Holder” shall mean any of:
(i) Steven Tanger, his spouse (or former spouse(s), as applicable), any of their
descendants, siblings or family members or any of their spouses (or former
spouses), or any of their estates (any such persons or estates in his clause
(i), a "Tanger Member"), (ii) any trust primarily for the benefit of any Tanger
Member or Tanger Members, (iii) any entity the majority of the owners of which
are entities under clauses (i) through (ii); (5) "Continuing Director" shall
mean, as of any date of determination, any member of the Board of Directors of
Parent who (i) is a member of the Board of Directors of Parent as of the date of
the Existing Credit Agreement, or (ii) was nominated for election or was elected
to such Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such
nomination or election; and (6) in calculating any beneficial ownership or
percentage ownership of Voting Stock units of the Parent held by any Permitted
Holder that are exchangeable for Voting Stock shall be deemed to be outstanding
Voting Stock of Parent as if such units had been exchanged for Voting Stock.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.




--------------------------------------------------------------------------------




"Code" means the Internal Revenue Code of 1986.
"Commitment" means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.
“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.
"continue", "continuation" and "continued" each refers to the continuation of a
Eurodollar Rate Loan from one Interest Period to another.
"Contractual Obligation" means, as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"convert", "conversion" and "converted" each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.02.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2.00%) per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2.00%) per annum.
"Defaulting Lender" means, subject to Section 2.14(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loan, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, or (c) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Documentation Agent” means Regions Bank, in its capacity as Documentation
Agent.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of




--------------------------------------------------------------------------------




the United States.
“EBITDA” shall mean, with respect to Borrower, as of any Calculation Date,
(i) Borrower's earnings before interest, taxes, depreciation, and amortization,
all determined in accordance with GAAP consistently applied (excluding
extraordinary or non-recurring gains or losses and excluding earnings
attributable to Joint Ventures or Joint Venture Projects), plus (ii) Borrower's
Equity Percentage of earnings before interest, taxes, depreciation, and
amortization for Joint Ventures and Joint Venture Projects, all determined in
accordance with GAAP consistently applied (excluding extraordinary gains or
losses). For purposes of this definition, nonrecurring items shall be deemed to
include (w) gains and losses on sale of any Property or Project, (x) gains and
losses on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP. EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 141.
“Eligible Assignee” means any financial institution (a) organized under the laws
(i) of the United States, or any State thereof, or the District of Columbia or
(ii) of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, provided that such bank (or similar
financial institution) is acting through a branch or agency located in the
United States, (b) is qualified to do business and is doing business in the
United States, (c) actively participates in syndicated facilities similar in
scope and nature to the term credit facility evidenced by this Agreement and the
other Loan Documents and (d) which, as of the effective date of any applicable
assignment pursuant to Section 10.06, maintains both (i) a long-term investment
grade Debt Rating (i.e., BBB-/Baa3 or better ) by both S&P and Moody's on the
applicable assignee's non-credit-enhanced senior unsecured long-term debt and
(ii) a short-term investment grade Debt Rating from both S&P and Moody's.
“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Loan Party by any Person with regard to
air emissions, water discharges, Releases, or disposal of any Hazardous
Materials, noise emissions or any other environmental, health or safety matter
affecting any Loan Party or any of their respective Properties.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in a given Joint Venture, which shall be calculated as follows:
(a) for calculation of Indebtedness or liabilities, Borrower's nominal capital
ownership interest in the applicable Joint Venture as set forth in such entity's
organizational documents, or, if greater, the amount or percentage of such items
allocated to Borrower, or for which Borrower is directly or indirectly
responsible, pursuant to the terms of the applicable joint venture agreement (or
similar governing agreement) or applicable law and (b) for all other purposes,
the greater of (i) Borrower's nominal capital ownership interest in the
applicable Joint Venture as set forth in such entity's organizational documents,
and (ii) Borrower's economic ownership




--------------------------------------------------------------------------------




interest in the applicable Joint Venture, reflecting Borrower's share of income
and expenses of such Joint Venture.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” means:
(a)    for such Interest Period, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such
other commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the Administrative Agent's London Branch to major banks in the
London interbank Eurodollar market at their request at approximately 11:00 a.m.
two London Banking Days prior to the commencement of such Interest Period, and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for deposits
in Dollars being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in Same Day Funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
the Administrative Agent's London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage



“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Base Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the




--------------------------------------------------------------------------------




Eurodollar Reserve Percentage.
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c) and (e) any taxes imposed by Sections
1471 through Section 1474 of the Code (including any official interpretations
thereof, collectively “FATCA”) on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the applicable
requirements as set forth in FATCA after December 31, 2012.
“Exempt Subsidiaries” means, as of any date of determination, a collective
reference to:
(a)    each Subsidiary of any Loan Party that is not a Wholly-Owned Subsidiary;
(b)    each non-Material Subsidiary of any Loan Party;
(c)    each Material Subsidiary of any Loan Party which is (or, promptly
following its release as a Loan Party hereunder pursuant to the terms of Section
6.12(b) hereof, shall be) an obligor with respect to any material third party
Indebtedness not otherwise prohibited pursuant to the terms of this Agreement;
and
(d)    each Material Subsidiary of any Loan Party, the direct or indirect equity
interests or assets of which are (or, promptly following its release as a Loan
Party hereunder pursuant to the terms of Section 6.12(b) hereof, shall be)
Disposed of or otherwise sold, conveyed or transferred, and/or subject to a
letter of intent, purchase agreement or other written agreement for the Disposal
of, sale or other transfer of such equity interests or assets to a third party
purchaser; and
“Exempt Subsidiary” means any one of such entities.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 10, 2011, by and among the Borrower, the lenders
referenced therein, Bank of America, N.A., as administrative agent and the other
parties thereto, as the same may have been or may hereafter be further amended,
restated, supplemented or otherwise modified from time to time.
“Fair Market Minimum Net Worth” shall mean, as of any Calculation Date,
Borrower's Total Adjusted Asset Value less Total Liabilities.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.




--------------------------------------------------------------------------------




“Fee Letters” means, collectively, each fee letter dated as of January 25, 2012,
by and between the Borrower and each of the Administrative Agent and the
Arrangers.
“Fixed Charges” shall mean, as of any Calculation Date, an amount equal to
(a) all principal and interest payments due on all obligations of the Borrower
for the most recently-ended Annual Period, exclusive of balloon maturity
payments, plus (b) Borrower's Equity Percentage of the sum of all principal and
interest payments due on all loan obligations of any Joint Venture or otherwise
attributable to any Joint Venture Project for such Annual Period, exclusive of
balloon maturity payments, plus (c) all Preferred Dividends, if any, payable
with respect to such Annual Period, plus (d) a capital expenditure allowance of
$0.15 times gross leaseable area of owned projects plus a capital expenditure
allowance of $0.15 times gross leaseable area of Joint Venture Projects
multiplied by the Borrower's Equity Percentage of such Joint Venture Projects
(excluding Projects Under Development and New Developments).
"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary of such Person.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fully Satisfied" means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, and (b)
all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” shall be as defined by NAREIT as of the first day of a
fiscal year.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.




--------------------------------------------------------------------------------




“Guarantors” means, collectively, as of any date of determination, the Parent
and each other Person that has executed a counterpart of the Guaranty, in each
case to the extent such Person has not been released from its obligations under
the Guaranty pursuant to the terms of the Guaranty and this Agreement.
“Guaranty” means the Guaranty dated as of the date hereof made by the Parent and
each Wholly-Owned Subsidiary of the Borrower (except the Exempt Subsidiaries) in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit C, as the same may be amended, restated, supplemented or otherwise
modified from time to time, and as joined from time to time by such Persons that
become, following the date hereof, a Guarantor.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means all obligations, contingent and otherwise in respect of (a)
all debt and similar monetary obligations, whether direct or indirect and
whether evidenced by one or more notes, bonds, agreements or other evidences of
indebtedness; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all liabilities under capitalized leases; and (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including the obligations to
reimburse the issuer in respect of any letters of credit. With respect to
Borrower, Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of
Indebtedness for the Borrower's Unconsolidated Affiliates.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
six (6), nine (9) or twelve (12) months thereafter, as selected by the Borrower
in the Notice of Borrowing, a Notice of Continuation or a Notice of Conversion,
as applicable (subject to the terms set forth below); provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(iii)    no Interest Period shall extend beyond the Maturity Date; and


(iv)    a period of twelve (12) months shall be deemed, as used in connection
with the term “Interest Period”, to be equal to 364 days and any period in
excess of six (6) months shall only be available to the Borrower to the extent
available from and consented to by each Lender.


“Internal Control Event” means fraud that involves senior management of the
Parent or the Borrower internal who have control over financial reporting, as
described in the Securities Laws.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether




--------------------------------------------------------------------------------




by means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.
"Investment Grade Rating" means a Debt Rating of BBB- (or equivalent) or higher
from S&P and Baa3 (or equivalent) or higher from Moody's.
"IP Rights" has the meaning specified in Section 5.18.
"IRS" means the United States Internal Revenue Service.
“Joint Venture” shall mean any Person in which the Borrower owns an Equity
Interest, but that is not a Wholly-Owned Subsidiary of the Borrower.
“Joint Venture Projects” shall mean all Projects with respect to which Borrower
holds, directly or indirectly, an interest that is less than 100%; provided,
that, to the extent either (1) (a) a Loan Party, as the buyer of any Project has
provided financing in lieu of direct payment of some portion of the purchase
price for such Project which allows the seller of such Project to retain a
minority ownership interest therein (for such purpose only, an interest that is
(i) less than fifteen percent (15%) of the aggregate ownership interest and (ii)
is neither a managing member nor a general partner interest); (b) such Loan
Party has obtained a security interest in the equity interests related to such
Project securing the repayment of such financing and providing that such equity
interests are, if such financing is not repaid at or prior to its maturity, to
be transferred to such Loan Party upon the exercise of Borrower's remedies
thereunder; (c) debt service payments related to such financing are matched to
the expected distributions under the joint venture agreement related to the
applicable Project; and (d) such Loan Party obtains control over the Project
immediately upon the acquisition thereof or (2) (a) the seller of such Project
is to retain a nominal ownership interest therein (for such purpose only, an
interest that is (i) less than three percent (3%) of the aggregate ownership
interest, (ii) less than three percent (3%) of the economic interests and
distribution rights related to the Project and (iii) is neither a managing
member nor a general partner interest) and (b) such Loan Party obtains control
over the Project immediately upon the acquisition thereof; any such Project
shall be deemed, for purposes of this Agreement, to be 100% owned by the
Borrower and shall not be included as a Joint Venture Project; provided,
further, that to the extent a Joint Venture Project is treated as wholly-owned
pursuant to item 2 above, the income attributable to, value of and
Indebtedness/liabilities related to such project, for purposes of calculating
the financial covenants contained herein (excluding, however, the covenants
relating to the limitations on Investments set forth in Section 7.11(h)), shall
include only the Borrower's Equity Percentage of the income, value and/or
Indebtedness/liabilities (as applicable) of such Joint Venture Project.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


"Lender" has the meaning specified in the introductory paragraph hereto.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices in the continental United States as a Lender may from time to
time notify the Borrower and the Administrative Agent.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
"Loan" means a Loan made pursuant to Section 2.01 or any Loan made pursuant to
Section 2.12.




--------------------------------------------------------------------------------




"Loan Documents" means this Agreement, each Note, the Guaranty and any other
documents, instruments or agreements executed and delivered by the Borrower
and/or any Guarantor related to the foregoing.
"Loan Parties" means, collectively, the Borrower and each Guarantor.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the
Consolidated Parties (including without limitation, the Borrower), taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
"Material Subsidiary" means, as of any date of determination, any Wholly-Owned
Subsidiary of a Loan Party that hold assets contributing an amount equal to or
greater than one quarter of one percent (0.25%) of the calculation of Total
Adjusted Asset Value.
"Maturity Date" means February 23, 2019.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest or
which is otherwise recourse to such owner.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“NAREIT” means the National Association of Real Estate Investment Trusts.
“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person's ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“New Development” shall mean, as of any Calculation Date, (a) any Project which
was a Project Under Development during the most recently-ended Annual Period as
to which conditions (a), (b) and (c) as provided for in the definition of
Projects Under Development have been satisfied, and (b) any Project acquired
during the most recently-ended Annual Period, such Project(s) being a New
Development only for a period not to exceed twelve (12) months (or such shorter
period as Borrower may elect).
"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit D.
“Notice of Borrowing” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.02 evidencing the Borrower's request for the
borrowing of the Loans.






--------------------------------------------------------------------------------




“Notice of Continuation” means a notice substantially in the form of Exhibit G
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.02 evidencing the Borrower's request
for the continuation of Eurodollar Rate Loans.


“Notice of Conversion” means a notice substantially in the form of Exhibit H (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.02 evidencing the Borrower's request for the
conversion of Loans from one Type to another Type.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The term “Obligations” shall not include any obligations in
respect of any Swap Contract between any Loan Party and any Lender or any
Affiliate of a Lender.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but shall not include any Excluded Taxes.
"Outstanding Amount" means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Parent” means Tanger Factory Outlet Centers, Inc., a North Carolina
corporation, together with its successors and permitted assigns.
"Participant" has the meaning specified in Section 10.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.




--------------------------------------------------------------------------------




"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Platform" has the meaning specified in Section 6.02.
“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.
“Pro Forma Compliance Certificate” means a certificate of an officer of Borrower
(or Parent) delivered to the Administrative Agent and containing reasonably
detailed calculations, upon giving effect to the applicable transaction on a pro
forma basis, of the financial covenants set forth in this Agreement.
“Projects” shall mean any and all parcels of real property owned by the Borrower
or with respect to which the Borrower owns an interest (whether directly or
indirectly) on which are located improvements with a gross leasable area in
excess of 50,000 sq. ft. or with respect to which construction and development
of such improvements are under development.
“Projects Under Development” means, as of any Calculation Date, any Project
under development by the Borrower, any Wholly-Owned Subsidiary of the Borrower
or any Joint Venture (a) classified as construction in progress on the
Borrower's quarterly financial statements or the financial statements of such
Joint Venture; or (b) as to which a certificate of occupancy has not been
issued; or (c) as to which a minimum of 70% of total gross leasable area has not
been leased and occupied by paying tenants.
“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any Loan Party; and “Property” means any one of them.
"Public Lender" has the meaning specified in Section 6.02.
"Register" has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Materials through or in the air, soil, surface water,
groundwater, of any Property.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Required Lenders" means, as of any date of determination, Lenders holding in
the aggregate in excess of 50.0% of the Total Outstandings; provided, however,
that to the extent the Lenders are voting on any change, amendment,
modification, supplement or waiver with respect to (i) the provisions of any of
the financial covenants set forth in Section 7.11 hereof, (ii) the definition of
the term "Change of Control" set forth in this Section 1.01 or (iii) Section
8.01(k) hereof, the term “Required Lenders” shall mean Lenders holding in the
aggregate at least sixty-six and two-thirds percent (66‑2/3%) of the Total
Outstandings; provided, further that, for any “Required Lender” determination,
(a) the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders and (b) at all times when two (2) or more Lenders, excluding Defaulting
Lenders, are party to this Agreement, the term "Required Lenders" shall in no
event mean less than two (2) Lenders.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel, executive vice
president, senior vice president, vice president, treasurer, secretary or
assistant




--------------------------------------------------------------------------------




secretary of a Loan Party, or any other individual who may from time to time be
authorized by the Board of Directors of the Borrower to serve as a “Responsible
Officer” for the purposes hereof. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Borrower necessary to retain its status as a REIT or to meet
the distribution requirements of Section 857 of the Internal Revenue Code),
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding,
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding.
“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” shall mean an amount, as of any Calculation Date, equal
to (a) any Indebtedness of the Borrower secured by any encumbrance or by any
security interest, lien, privilege, or charge (other than liens for real estate
taxes that are not yet due and payable) on any real or personal property, plus
(b) Borrower's Equity Percentage of any Indebtedness of any Joint Venture
Projects or any Joint Ventures secured by any encumbrance or by any security
interest, lien, privilege, or charge (other than liens for real estate taxes
that are not yet due and payable) on any real or personal property.
“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interest in trust, membership interest in limited liability
companies and other Equity Interests in entities (other than consolidated and
unconsolidated subsidiaries) such that the aggregate basis of such interests is
calculated on the basis of lower of cost or market value.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association,




--------------------------------------------------------------------------------




Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
"Master Agreement"), including any such obligations or liabilities under any
Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means a collective reference to SunTrust Bank and PNC Bank,
National Association, in their capacities as Co-Syndication Agents.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Threshold Amount" means (a) with respect to Indebtedness which is non-recourse
to a Person (except for customary recourse “carve-outs”), such Indebtedness
which is outstanding in a principal amount of at least $50,000,000 individually
or when aggregated with all such Indebtedness and (b) with respect to any other
Indebtedness of such Person, such Indebtedness which is outstanding in a
principal amount of at least $25,000,000 individually or when aggregated with
all such Indebtedness. For clarification purposes, no Indebtedness and no
Guarantee shall be attributed to any Person hereunder (for purposes of
determination of the Threshold Amount of Indebtedness of a Person, including
whether such Indebtedness is recourse or non-recourse to such Person) unless
such Person is the borrower, guarantor or primary obligor thereof and, if a
guarantor, such Indebtedness or Guarantee, as applicable, shall be deemed to be
in the amount of such guaranty (and shall exclude any and all guaranties that
are not in liquidated amounts).
“Total Adjusted Asset Value” shall mean, as of any Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents held by the Borrower (excluding
any tenant deposits); plus
(ii)    cost value of Projects Under Development (including only costs incurred
as of any Calculation Date and not including the cost value of Projects Under
Development which constitute Joint Venture Projects); plus
(iii)    cost value of New Developments (including only costs incurred as of any
Calculation Date and not including the cost value of New Developments which
constitute Joint Venture Projects); plus
(iv)    Borrower's Equity Percentage of the cost value of Joint Venture Projects
which comply with the definition of Projects Under Development and New
Development (including only costs incurred as of any Calculation Date), plus
(b)    an amount equal to
(i)    (A) an amount equal to the EBITDA for the most recently-ended Annual
Period (as adjusted by the Borrower (1) to take into account the EBITDA of any
dispositions during such Annual Period of projects owned by the Borrower and
(2) to deduct EBITDA derived from Projects Under Development or New
Developments, each of which adjustments must be approved by Administrative Agent
in its reasonable discretion), minus (B) the sum of (1) a capital expenditure
allowance of $0.15 times owned gross leaseable area of Project wholly owned by
the Borrower or any wholly owned Subsidiary thereof, plus (2) a capital
expenditure allowance of $0.15 times gross leasable area of Joint Venture
Projects multiplied by the Borrower's Equity Percentage of such Joint Venture
Projects (excluding Projects Under Development and New Developments); divided by




--------------------------------------------------------------------------------




(ii)    .0725
provided, that for purposes of calculating Total Adjusted Asset Value, the total
amount attributable to assets or EBITDA generated by or attributable to Joint
Venture Projects and/or Joint Ventures shall be limited to twenty-five percent
(25%) of Total Adjusted Asset Value and, to the extent the amount attributable
to assets or EBITDA generated by Joint Venture Projects and/or Joint Ventures
exceeds such threshold, such amount shall be reduced, in the overall calculation
of Total Adjusted Asset Value, such that it equals twenty-five percent (25%) of
the Total Adjusted Asset Value.
“Total Liabilities” shall mean, as of any Calculation Date, the sum of (a) all
liabilities of the Borrower and its consolidated Subsidiaries, as calculated in
accordance with GAAP (including, in any case and without limitation, deferred
taxes) less (i) intercompany items and (ii) liabilities attributable to Joint
Venture Projects or Joint Ventures plus (b) Borrower's Equity Percentage of
Total Liabilities attributable to Joint Venture Projects or Joint Ventures.
Without duplication, Total Liabilities shall include all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including the obligations to reimburse the
issuer in respect of any letters of credit.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans.
“Total Unsecured Indebtedness” shall mean, as of any Calculation Date, an amount
equal to (a) all unsecured Indebtedness of the Borrower, plus (b) without
duplication Borrower's Equity Percentage of any unsecured Indebtedness of any
Joint Venture and/or Joint Venture Projects as of such Calculation Date, other
than trade indebtedness incurred in the ordinary course of business; provided,
that all Indebtedness which is secured by a pledge of equity interests only
shall be deemed to be unsecured indebtedness.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to be delivered to the Administrative Agent pursuant to
Section 4.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent, such approval
not to be unreasonably withheld, conditioned, or delayed.
"Type" means with respect to a Loan (or any portion thereof), its character as a
Base Rate Loan or a Eurodollar Rate Loan.
“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would not be consolidated with
those of the parent in the parent's consolidated financial statements if such
financial statements were prepared in accordance with full consolidation method
GAAP as of such date.
“Unencumbered Assets” shall mean real property that is wholly-owned by the
Borrower or by a Wholly-Owned Subsidiary of the Borrower that is not subject to
a mortgage lien or to any agreement with any other lender that prohibits the
creation of a Lien on that specific property.
“Unencumbered EBITDA” shall mean, as of any Calculation Date, EBITDA of the
Borrower for the most recently-ended Annual Period that is directly attributable
to Unencumbered Assets.
"United States" and "U.S." mean the United States of America.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
"Wells Fargo" means Wells Fargo Bank, National Association and its successors.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise




--------------------------------------------------------------------------------




specifically noted, each reference to "Wholly-Owned Subsidiary" contained herein
shall be to Subsidiaries of the Borrower meeting the qualifications noted above
1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "hereto," "herein,"
"hereof" and "hereunder," and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)All references herein to the "knowledge" of the Borrower or Loan Parties
shall be deemed to mean the actual knowledge of the chief executive officer,
president, chief financial officer, treasurer, secretary, assistant secretary,
chief operating officer or general counsel of the Parent and/or Borrower.


1.03 Accounting Terms.


Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect on the date of this Agreement (subject to
subsection (a) below) from time to time, applied in a manner consistent with
that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(e)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
(f)Accounting for Sales of Real Estate. For purposes of clarification and
without limiting the foregoing general requirements of this Section 1.03 or
otherwise set forth in this Agreement, all real estate transactions shall, for
the duration of this Agreement, be accounted for using standard GAAP accounting
(including application, as applicable, of the financing, profit sharing or other
alternative accounting methods prescribed by paragraphs 25 to 29 of FASB
ASC 66).
(g)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.




--------------------------------------------------------------------------------




1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
ARTICLE II.

THE COMMITMENTS AND MAKING OF LOANS
2.01 Loans.
(a)Making of Loans. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date each Lender severally and not jointly agrees to
make a loan to the Borrower in a principal amount equal to such Lender's
Commitment. Once repaid, the principal amount of a Loan may not be reborrowed.
Upon a Lender's funding of its Loan, its Commitment shall terminate.
(b)Funding of Loans. Promptly after receipt of the Notice of Borrowing under the
immediately following Section 2.02, the Administrative Agent shall notify each
Lender of the proposed borrowing. Each Lender shall deposit an amount equal to
the Loan to be made by such Lender to the Borrower with the Administrative Agent
at the Administrative Agent's Office, in immediately available funds not later
than 10:00 a.m. on the Closing Date. Subject to fulfillment of all applicable
conditions set forth herein, as reasonably determined by the Administrative
Agent, the Administrative Agent shall make available to the Borrower in the
account specified in the Transfer Authorizer Designation Form, not later than
1:00 p.m. on the Closing Date, the proceeds of such amounts received by the
Administrative Agent.
2.02 Borrowings, Conversions and Continuations of Loans.
(c)The making of the Loans on the Closing Date, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
requested date of the Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Notice
of Borrowing, Notice of Conversion, or Notice of Continuation, as applicable,
appropriately completed and signed by a Responsible Officer of the Borrower. The
making of, conversion to or continuation of Eurodollar Rate Loans shall be in
the principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. The making of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Notice of Conversion and Notice of Continuation (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be converted or
continued, (iv) the Type of Loans to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Notice of Conversion or
Notice of Continuation or if the Borrower fails to give a timely Notice of
Continuation, then the applicable Loans shall be continued as the same Type of
Loan, each having the same Interest Period as the Loans that are the subject of
such continuation (e.g., a one-month Eurodollar Rate Loan shall continue as a
one-month Eurodollar Rate Loan), subject to the limitations of clause (iii) of
the definition of the term “Interest Period”. Any such automatic conversion
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
conversion to or continuation of Eurodollar Rate Loans in any such notice, but
fails to specify an Interest Period, it will be deemed to have requested an
Interest Period of one month.
(d)[Reserved]
(e)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.
(f)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.
(g)After giving effect to the Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than six Interest Periods in effect with respect to Eurodollar Rate
Loans.
2.03 Prepayments.
(a)Generally. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) two
(2) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; and (ii) any




--------------------------------------------------------------------------------




prepayment of Eurodollar Rate Loans and Base Rate Loans shall be in the minimum
principal amount of $100,000 or, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 2.03(b) and Section 3.05, if any. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.


(b)Prepayment Premium. During the periods set forth below, the Borrower may only
prepay the Loans, in whole or in part, at the prices (expressed as percentages
of principal amount of the Loans to be prepaid) set forth below, plus accrued
and unpaid interest, if any, to the date of prepayment:


Period
Percentage
Closing Date to and including February 24, 2013
103%
February 25, 2013 to and including February 24, 2014
102%
February 25, 2014 to and including February 24, 2015
101%
All times after February 24, 2015
100%



The Borrower acknowledges and agrees that the amount payable by it under this
Section in connection with the prepayment of the Loans is a reasonable
calculation of the Lenders' lost profits in view of the difficulties and
impracticality of determining actual damages resulting from the prepayment of
the Loans.
2.04 Repayment of Loans.
(h)Generally. The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of the Loans outstanding on such date and shall Fully
Satisfy all other Obligations on the Maturity Date.
(i)Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrower shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
paid in full.
(j)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or 10.01 to the contrary.
2.05 Interest.
(k)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Base Rate plus the Applicable Rate.
(l)(i) If any amount of principal of any Loan is not paid within five (5) days
after the date when due (other than on the Maturity Date, as to which such five
(5) day period shall not apply, whether at stated maturity, by acceleration or
otherwise), such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid within five (5) days after the date when due
(other than on the Maturity Date, as to which such five (5) day period shall not
apply, whether at stated maturity, by acceleration or otherwise), then upon the
request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(m)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.06 Fees. The Borrower shall pay to the Administrative Agent, the Arrangers
and/or Lenders such fees as shall have been separately agreed upon in writing
pursuant to the Fee Letters in the amounts and at the times so specified. Such
fees shall be fully earned when paid, shall not be refundable for any reason
whatsoever and shall be payable in Dollars unless otherwise




--------------------------------------------------------------------------------




specified.
2.07 Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. For
clarification, in no event shall interest on the same portion of the Loans for
the same day be included in more than one Interest Period.
2.08 Evidence of Debt.
(n)The Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender's Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
(o)[Reserved]
2.09 Payments Generally; Administrative Agent's Clawback.
(p)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender's
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(q)(i)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of the Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of the Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to




--------------------------------------------------------------------------------




repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(r)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the Borrowing set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(s)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make its Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).
(t)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
2.10 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Loan
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of such Loan and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.11 [Reserved]
2.12 Additional Loans.
The Borrower shall have the right at any time and from time to time during the
period beginning on the Closing Date to request additional Loans by providing
written notice to the Administrative Agent; provided, however, that after giving
effect to any such increases the aggregate amount of the Loans shall not exceed
$400,000,000. Each such increase in the Loans must be an aggregate minimum
amount of $15,000,000 and integral multiples of $10,000,000 in excess thereof
(or such lesser amounts as may be agreed to by the Administrative Agent and the
Borrower). The Administrative Agent shall promptly notify each Lender upon
receipt of any such notice from the Borrower. Each Lender shall notify the
Administrative Agent within 5 Business Days after receipt of the Administrative
Agent's notice whether such Lender wishes to provide an additional Loan and if
so, the maximum principal amount of the Loan such Lender is willing to provide.
If a Lender fails to deliver any such notice to the Administrative Agent within
such time period, then such Lender shall be deemed to have declined to provide
an additional Loan. If the aggregate principal amount of the additional Loans
the Lenders are willing to provide is less than the aggregate principal amount
of additional Loans requested by the Borrower, then the Administrative Agent, in
consultation with the Borrower, may approach other banks, financial institutions
and other institutional lenders regarding providing additional Loans. The
Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Loans, including decisions as
to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
such increase and the allocations of the increase in the Loans among such
existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase the principal amount of its Loan or provide a new Loan, and any new
Lender becoming a party to this Agreement in connection with any such




--------------------------------------------------------------------------------




requested increase must be an Eligible Assignee. Effecting the increase of the
Loans under this Section is subject to the following conditions precedent:
(x) no Default shall be in existence on the effective date of such increase,
(y) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such increase except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (z) the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by a Responsible Officer of (A) all corporate and other necessary
action taken by the Borrower to authorize such increase and (B) all corporate
and other necessary action taken by each Guarantor authorizing the guaranty of
such increase; (ii) an opinion of counsel to the Borrower and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent (it being acknowledged that
an opinion in substantially the same form as the opinion delivered on the
Closing Date shall be sufficient to satisfy this condition), and (iii) new Notes
executed by the Borrower, payable to any new Lenders and replacement Notes
executed by the Borrower, payable to any existing Lenders increasing the
principal amount of their Loans (in which event, the applicable existing
Lender(s) shall return the applicable existing Note(s) to the Borrower, marked
“cancelled” or “superseded”), in the principal amount of such Lender's aggregate
Loan at the time of the effectiveness of the applicable increase in the
aggregate principal amount of the Loans. In connection with any increase in the
aggregate principal amount of the Loans pursuant to this Section, any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.
2.13 Reserved.
2.14 Defaulting Lenders.
(u)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; third, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender's breach of its obligations under this Agreement; and
fourth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 4.01 or, with respect to additional Loans
made after the Closing Date, Section 2.12, were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(v)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will take such actions
as the Administrative Agent may determine to be necessary, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.


ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by




--------------------------------------------------------------------------------




applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(i)If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
(ii)Notwithstanding the provisions of subsection (i) and (ii) above, (x)
Borrower shall not be required to increase any such amounts payable to
Administrative Agent or any Lender, as the case may be, with respect to any
Indemnified Taxes or Other Taxes (1) that are attributable to such Person's
failure to comply with the requirements of this Agreement, including without
limitation, Section 3.06 or (2) that are United States withholding taxes imposed
on amounts payable to such Person that are Excluded Taxes; and (y) Borrower
shall not be required to compensate Administrative Agent or any Lender pursuant
to this Section for any additional sums payable under this Section, including
Indemnified Taxes or Other Taxes, incurred more than 180 days prior to the date
that Administrative Agent or such Lender, as the case may be, notifies Borrower
of the Change in Law or other event giving rise to such additional sums and of
Administrative Agent's or such Lender's intention to claim compensation
therefor.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
however that, upon payment by the Borrower, at the request of the Borrower, the
Administrative Agent and/or the applicable Lender(s), as the case may be, shall
assign its right to any claim for a refund of any Indemnified Taxes or Other
Taxes that the Borrower believes were incorrectly or illegally imposed or
asserted and shall cooperate with the making of any such refund claim, including
signing appropriate forms and documents (in each case to the extent in form and
substance reasonably acceptable to such Person), and shall pay to Borrower any
amounts recovered from a Governmental Authority pursuant to such claims and
received by the Administrative Agent and/or such Lender.
(i)Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the




--------------------------------------------------------------------------------




Administrative Agent, as the case may be.
(e)Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction.
(i)Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States,
(A)any Lender that is a "United States person" within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(I)executed originals of properly completed and currently effective Internal
Revenue Service Form W‑8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
(II)executed originals of properly completed and currently effective Internal
Revenue Service Form W‑8ECI,
(III)executed originals of properly completed and currently effective Internal
Revenue Service Form W‑8IMY and all required supporting documentation,
(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W‑8BEN, or
(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws and/or reasonably requested by Borrower or Administrative Agent
to permit the Borrower or the Administrative Agent to determine the withholding
or deduction required to be made.
(ii)Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iii)The Borrower shall not be required to pay any amount pursuant to this
Section 3.01 to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America or the Administrative Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection (e). If any such Lender fails to
deliver the above forms or other documentation to the extent required hereunder,
then the Borrower may withhold from such payment to such Lender such amounts as
are required by the Code. If any Governmental Authority asserts that the
Borrower did not properly withhold or backup withhold, as the case may be, any
tax or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Borrower therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable by or to
the Borrower under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Borrower.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent




--------------------------------------------------------------------------------




have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If the Administrative
Agent or any Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
3.02 Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the interbank London market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) deposits in Dollars are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a the Borrowing of, or conversion to,
Base Rate Loans in the amount specified therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(g)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);
(ii)subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax




--------------------------------------------------------------------------------




payable by such Lender); or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(h)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender, to a level below that which such Lender or such
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's policies and the policies of such Lender's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.
(i)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(j)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).
(k)Additional Reserve Requirements. The Borrower shall, without duplication, pay
to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the funding of the
Eurodollar Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Borrower shall have received at least 10 days' prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice. Each Lender hereby certifies,
as to itself only, that as of the date of this Agreement, no such reserves are
required to be paid by Borrower.
3.05 Compensation for Losses.
Upon demand of the Administrative Agent from time to time, the Borrower shall
promptly pay to the Administrative Agent, for the account of each Lender, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion to be sufficient to compensate such Lenders, and hold such Lenders
harmless from, any loss, cost or expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make its Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from




--------------------------------------------------------------------------------




fees payable to terminate the deposits from which such funds were obtained. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06 Mitigation Obligations; Replacement of Lenders.
(l)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment to the extent such designation or assignment is
applicable to it.
(m)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender becomes a Defaulting Lender hereunder, the
Borrower may replace such Lender in accordance with Section 10.13.
3.07 Survival.
All of the Borrower's, Administrative Agent's, and Lenders' obligations under
this Article III shall survive repayment of all Obligations hereunder, and
resignation of the Administrative Agent.
ARTICLE IV.



CONDITIONS PRECEDENT TO MAKING OF LOANS
4.01 Conditions of Borrowing.
The obligation of each Lender to make its Loan hereunder is subject to
satisfaction of the following conditions precedent:
(a)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)fully executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Loan Parties is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(v)a favorable opinion of counsel to the Borrower (on behalf of each of the Loan
Parties), addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit I and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
(vi)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all applicable consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)a certificate signed by a Responsible Officer of the Parent certifying (A)
that each Consolidated Party is in compliance in all material respects with all
existing contractual financial obligations, (B) all governmental, shareholder
and third party consents and approvals necessary for the Loan Parties to enter
into the Loan Documents and fully perform thereunder, if any, have been
obtained, (C) immediately after giving effect to this Agreement, the other Loan
Documents and all the transactions contemplated therein to occur on such date,
(1) each of the Loan Parties is




--------------------------------------------------------------------------------




solvent, (2) no Default or Event of Default exists, (3) all representations and
warranties contained herein and in the other Loan Documents are true and correct
in all material respects, and (4) the Loan Parties are in compliance with each
of the financial covenants set forth in Section 7.11 (and including detailed
calculations of each such financial covenant all as of December 31, 2011);
(D) that, to such Responsible Officer's knowledge, there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (E) the current Debt Ratings;
(viii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;
(ix)a Transfer Authorizer Designation Form effective as of the Closing Date; and
(x)such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.
(b)There shall not have occurred a material adverse change since December 31,
2010, in the business, assets, operations, condition (financial or otherwise) or
prospects of the Borrower and the other Loan Parties taken as a whole, as
reasonably and in good faith determined by the Administrative Agent.
(c)There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or governmental authority
that could have a Material Adverse Effect, as reasonably and in good faith
determined by the Administrative Agent.
(d)Any fees required to be paid on or before the Closing Date shall have been
paid.
(e)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents as
determined by the Administrative Agent in good faith.
(f)The Borrower and each other Loan Party shall have provided all information
reasonably requested by the Administrative Agent in order to comply with the Act
(as defined in Section 10.18) as determined by the Administrative Agent in good
faith.
(g)Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE V.



REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01 Existence, Qualification and Power.
Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business (except, in the case of
any Loan Party other than the Borrower, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect) and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect, duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license.
5.02 Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except, in each case, to the extent
that the same could not reasonably be expected to (y) result in such Loan
Party's obligations hereunder or under any other Loan Document to which it is a
party to be deemed ineffective, voided or otherwise terminated or (z) have a




--------------------------------------------------------------------------------




Material Adverse Effect.
5.03 Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except, in each case, to the extent that failure to obtain or file the
same, as applicable, could not reasonably be expected to (a) result in any Loan
Party's obligations hereunder or under any other Loan Document to which it is a
party to be deemed ineffective, voided or otherwise terminated or (b) have a
Material Adverse Effect.
5.04 Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and (b) the application of general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law.
5.05 Financial Statements; No Material Adverse Effect.
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated September 30, 2011, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year‑end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Parent and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of the Parent filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Borrower, since the date of the Audited Financial Statements,
no Internal Control Event has occurred (other than as disclosed in reports of
the Borrower filed prior to the date hereof with the SEC).
5.06 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 5.06.
5.07 No Default.
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
5.08 Ownership of Property; Liens.
Each of the Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens not prohibited by Section 7.01.




--------------------------------------------------------------------------------




5.09 Environmental Compliance.
Except as set forth on Schedule 5.09, no Loan Party (a) has received any notice
or other communication or otherwise learned of any Environmental Liability which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect arising in connection with: (i) any non compliance with or
violation of the requirements of any Environmental Law by any Loan Party, or any
permit issued under any Environmental Law to any Loan Party; or (ii) the Release
or threatened Release of any Hazardous Materials into the environment; or (b) to
its knowledge, has threatened or actual liability in connection with the Release
or threatened Release of any Hazardous Materials into the environment which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, none of the Loan Parties has received any Environmental
Complaint.
5.10 Insurance.
The properties of the Borrower and each of its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. The present insurance coverage (as of the date of this Agreement) of
the Borrower and each of its Subsidiaries is outlined as to carrier, policy
number, expiration date, type and amount on Schedule 5.10.
5.11 Taxes.
The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed
special tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
5.12 ERISA Compliance.
(d)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(e)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(f)(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(g)Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
5.13 Subsidiaries; Equity Interests.
Set forth on Schedule 5.13 is a complete and accurate list of all Subsidiaries
and Joint Ventures/Unconsolidated Affiliates of the Borrower as of the date of
this Agreement and as updated in accordance with the terms of Section 6.02
hereof, including their respective business forms, jurisdictions of
organization, respective equity owners and respective equity ownership
interests, thereof. The Equity Interests owned by Borrower in each Subsidiary
and each Joint Venture/Unconsolidated Affiliate are validly issued, fully paid
and non-assessable and are owned by Borrower free and clear of all Liens, except
to the extent that the failure




--------------------------------------------------------------------------------




or non-compliance of the same would have a Material Adverse Effect.
5.14 Margin Regulations; Investment Company Act.
(h)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(i)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.
5.15 Disclosure.
To Borrower's knowledge, the Borrower has disclosed or made available to the
Administrative Agent all material agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries are subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. To Borrower's knowledge, no
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions that Borrower
believed to be reasonable at the time.
5.16 Compliance with Laws.
Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
5.17 Taxpayer Identification Number.
The Borrower's true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.
5.18 Intellectual Property; Licenses, Etc.
The Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for and material to
the operation of their respective businesses, without conflict with the rights
of any other Person, except for such conflicts that could reasonably be expected
to have a Material Adverse Effect. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary of any of them, and that is material to Borrower and its
Subsidiaries, taken as a whole, infringes upon any rights held by any other
Person, except for such conflicts that could reasonably be expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.18, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened in writing, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
ARTICLE VI.



AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall and
shall cause (i) except in the case of the covenants set forth in Sections 6.01,
6.02, and 6.03, each Loan Party and (ii) except in the case of the covenants set
forth in Sections 6.01, 6.02, and 6.03 and/or to the extent the failure to do so
would not result in a Material Adverse Effect, each Subsidiary to:
6.01 Financial Statements.
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a)as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent, a consolidated and consolidating balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (A) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance




--------------------------------------------------------------------------------




with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and such
consolidating statements to be certified, to knowledge, by the chief executive
officer, chief financial officer, chief accounting officer, treasurer,
controller or other senior financial or accounting executive of the Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Parent
and its Subsidiaries, (B) a report of such Registered Public Accounting Firm as
to the effectiveness of Borrower's internal control over financial reporting
pursuant to Section 404 of Sarbanes‑Oxley; and (C) any other information
included in the Parent's or the Borrower's Form 10-K for such fiscal year;
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Parent's fiscal year then ended, and any other information included in the
Parent's or the Borrower's Form 10-Q for such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified, to
knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent as fairly presenting, in all material
respects, the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(c)no later than December 15 of each year, pro forma projected financial
statements for the Parent and its Subsidiaries made in good faith, including
anticipated sources and uses of cash for the succeeding four (4) quarters, and
no later than August 31 of each year preliminary pro forma projected sources and
uses of cash for such parties made in good faith for the succeeding fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein,
to the extent not so furnished.
6.02 Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(d)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), a projection of capital expenditures for the next fiscal year
for each Property of the Loan Parties.
(e)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):
(i)a Compliance Certificate of a Responsible Officer of the Parent substantially
in the form of Exhibit E attached hereto, (A) demonstrating compliance, as of
the end of each such fiscal period, with (1) the financial covenants contained
in Section 7.11 and (2) the financial covenants contained in each of the
indentures or other agreements relating to any publicly issued debt securities
of any Consolidated Party, in each case by detailed calculation thereof (which
calculation shall be in form reasonably satisfactory to the Administrative Agent
and which shall include, among other things, an explanation of the methodology
used in such calculation and a breakdown of the components of such calculation),
(B) stating that, to such Responsible Officer's knowledge, the Loan Parties were
in compliance with each of the covenants set forth in Articles VI and VII of
this Agreement at all times and in all material respects during such fiscal
period; and (C) stating that, as of the end of each such fiscal period, no
Default or Event of Default exists, or if any Default or Event of Default does
exist, specifying the nature and extent thereof and what action the Loan Parties
propose to take with respect thereto;
(ii)a schedule of the Properties summarizing net operating income and occupancy
rates as of the last day of the applicable quarter;
(iii)a summary of property purchases during the applicable quarter;
(iv)an update to Schedule 5.13 attached hereto (which such update shall, in each
case, be deemed to replace, amend and restate such schedule);
(v)a listing of all Projects Under Development showing the total capital
obligation of the Loan Parties with respect to each such Project Under
Development and funds expended to date in connection with each such Project
Under Development.
(f)promptly after any written request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;
(g)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities




--------------------------------------------------------------------------------




Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(h)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each written
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
(i)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably and customarily request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Side Information;" and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Side Information."
6.03 Notices.
Promptly after it has knowledge thereof, notify the Administrative Agent and
each Lender:
(j)of the occurrence of any Default;
(k)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; that could, in any such event,
reasonably be expected to have a Material Adverse Effect;
(l)of the occurrence of any ERISA Event;
(m)of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
(n)of the occurrence of any Internal Control Event; and
(o)of any announcement by Moody's or S&P of any change or possible change in a
Debt Rating.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04 Payment of Obligations.
Pay and discharge as the same shall become delinquent, all of its material
obligations and liabilities, including (a) all




--------------------------------------------------------------------------------




tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, prior to the time at which the same shall become due
and delinquent, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
6.05 Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
6.06 Maintenance of Properties.
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
6.07 Maintenance of Insurance.
Maintain with financially sound and reputable insurance companies not Affiliates
of Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.
6.08 Compliance with Laws.
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09 Books and Records.
(a) Maintain proper books of record and account, in which full, true and correct
entries, in all material respects, in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
6.10 Inspection Rights.
Permit representatives appointed by the Administrative Agent or Lenders (as
coordinated by the Administrative Agent), including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
any of its Properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower (provided through the
Administrative Agent) and in a manner that will not unreasonably interfere with
such Person's business operations; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, however that all such
persons shall obtain and maintain all such information and materials in
confidence, and otherwise subject to and in compliance with the terms of Section
10.07.
6.11 Use of Proceeds.
Use the proceeds of the Loans solely for the following purposes: (a) to
refinance existing Indebtedness and (b) for working capital and other general
corporate purposes.
6.12 Additional Guarantors.
(p)If any Person (other than an Exempt Subsidiary) becomes a Wholly-Owned
Subsidiary of any Loan Party or if at any time any Person formerly qualifying as
an Exempt Subsidiary as a result of clauses (b), (c) or (d) of the definition
thereof ceases to meet the requirements for qualification as an Exempt
Subsidiary, the Borrower shall (i) if such Person is a Domestic




--------------------------------------------------------------------------------




Subsidiary of a Loan Party, cause such Person to promptly (and in any event
within fifteen (15) days from the date any such Person meets the requirements
for becoming a Guarantor as set forth in this Section 6.12) become a Guarantor
by executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other documents or materials as the Administrative Agent shall
reasonably deem appropriate for such purpose, (ii) provide the Administrative
Agent with notice thereof, and (iii) cause such Person to deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a), all in form, content and scope reasonably satisfactory
to the Administrative Agent; provided, that to the extent such Person holds
(whether upon delivery of the items required above or at any time after the
delivery of the items required above) assets with a fair market value in excess
of $20,000,000, the Borrower shall (if requested by Administrative Agent) cause
to be delivered to the Administrative Agent favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in this
clause (a)).
(q)Notwithstanding any other provisions of this Agreement to the contrary (x) to
the extent a Guarantor anticipates becoming or intends to become an Exempt
Subsidiary and/or (y) the release of such Guarantor as a Guarantor hereunder
would result in the cure of a Default and/or an Event of Default hereunder (and
will not, of itself or on a pro forma basis with respect to the financial
covenants contained herein give rise to one or more other Defaults and/or Events
of Default), the Borrower may request (and, to the extent the conditions set
forth below are met, obtain) a release of such Guarantor as a Guarantor
hereunder in accordance with the following:
(i)the Borrower shall deliver to the Administrative Agent, not less than ten
(10) days and not more than forty-five (45) days prior to the anticipated or
intended release of a Guarantor hereunder, a written request for release of the
applicable Guarantor and a Pro Forma Compliance Certificate of a Responsible
Officer of the Borrower (or Parent) in form and substance reasonably acceptable
to the Administrative Agent, (A) demonstrating that upon such release the Loan
Parties will on a pro forma basis continue to comply with (1) the financial
covenants contained in Section 7.11 and (2) the financial covenants contained in
each of the indentures or other agreements relating to any publicly issued debt
securities of Borrower and/or Parent, in each case by a reasonably detailed
calculation thereof (which calculation shall be in form reasonably satisfactory
to the Administrative Agent and which shall include, among other things, an
explanation of the methodology used in such calculation and a breakdown of the
components of such calculation), (B) stating that the Loan Parties will be in
compliance with each of the covenants set forth in Articles VI and VII of the
Agreement following such release, (C) stating that, to such Responsible
Officer's knowledge, following such release, no Default or Event of Default will
exist under the Agreement or any of the other Loan Documents, or if any Default
or Event of Default will exist, specifying the nature and extent thereof and
what action the Loan Parties propose to take with respect thereto, and (D) if
applicable, attaching, pursuant to Section 5.13 of the Agreement, an updated
version of Schedule 5.13 to the Agreement; and
(ii)the Administrative Agent shall have reviewed and approved (in writing) the
request for release and Pro Forma Compliance Certificate delivered pursuant to
subclause (i) above; provided, that the failure of the Administrative Agent to
respond to such a request within ten (10) days of its receipt thereof shall
constitute the Administrative Agent's approval thereof; provided, further, that
any approval of the Administrative Agent provided pursuant to this subclause
(ii) shall lapse and be null and void sixty (60) days following the granting
thereof if the applicable Guarantor has not, on or prior to the completion of
such period, met the criteria for qualification as an Exempt Subsidiary.
Notwithstanding any language to the contrary above, so long as a Responsible
Officer of the Borrower (or Parent) has certified in a compliance certificate
(and the Administrative Agent has no evidence or information which brings into
reasonable doubt the veracity of such certifications) that: (A) upon such
release the Loan Parties (1) will on a pro forma basis continue to comply with
the financial covenants contained in Section 7.11 hereof, and the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, and (2) will be
in compliance with each of the covenants set forth in Articles VI and VII of the
Agreement at all times following such release, (B) following such release, no
Default or Event of Default will exist under the Credit Agreement or any of the
other Loan Documents, or if any Default or Event of Default will exist, the
nature and extent thereof and what action the Loan Parties propose to take with
respect thereto will be specified, and (C) attached pursuant to Section 5.13 of
the Agreement, is an updated version of Schedule 5.13 to the Agreement, the
request for release shall be approved and issued by the Administrative Agent
within the 10-day time period specified in subsection (b)(ii).
Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents. Administrative Agent shall, upon written request therefore, provide a
written confirmation of the release of the applicable Guarantor hereunder.
(c)    For purposes of clarification, (i) the Borrower may, at any time, elect
to cause an Exempt Subsidiary to become a Guarantor hereunder, and (ii) as
provided in the definition of the term “Unencumbered Assets,” no assets owned or
held directly by any Exempt Subsidiary shall be included in any calculation
involving the value of or income from Unencumbered Assets unless such Exempt
Subsidiary is a Loan Party as of the date of such calculation.
6.13 REIT Status. Take all action necessary to maintain the Parent's status as a
REIT.




--------------------------------------------------------------------------------




6.14 Environmental Matters.
(r)Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonable attorneys' fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties' use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon the Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys' fees. The Loan Parties'
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrower set forth herein. Notwithstanding anything to the contrary contained in
this Section 6.15(a), in no event shall the Borrower or any other Loan Party
have any obligation to reimburse or otherwise indemnify the Administrative Agent
and Lender prior to the occurrence of an Event of Default if and to the extent
that any claims arise as the direct result of any action of the Administrative
Agent and/or any of the Lenders (or any Person(s) claiming by, through or under
any of them) at the Properties, or any of them.
(s)If the Administrative Agent requests in writing and if (i) the Borrower or
the applicable Subsidiary does not have environmental insurance with respect to
any property owned, leased or operated by a Loan Party or (ii) the
Administrative Agent has reason to believe that there exist Hazardous Materials
in material violation of applicable Environmental Laws, on any property owned,
leased or operated by a Loan Party, which Hazardous Materials materially and
adversely affect the value of such property and with respect to which the
Borrower has not furnished a report within the immediately previous twelve (12)
month period, Borrower shall furnish or cause to be furnished to the
Administrative Agent, at the Borrower's expense, a report of an environmental
assessment of reasonable scope, form and depth by a consultant reasonably
acceptable to the Administrative Agent, including, where appropriate and if
recommended by such consultant, invasive soil or groundwater sampling, as to the
nature and extent of the presence of such Hazardous Materials on any such
property and as to the compliance by the applicable Loan Party(ies) with
Environmental Laws; provided that if there exists a continuing Default or Event
of Default as of the date of the Administrative Agent's written request for an
environmental report pursuant to the terms hereof, the Borrower shall provide
such report regardless of whether either of the conditions set forth in
subsections (i) and (ii) above have been satisfied. If the Borrower fails to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the parties hereto hereby grant to the Administrative Agent and their
representatives or shall attempt in good faith to cause the applicable Loan
Party(ies) to so grant access to the Properties and a license of a scope
reasonably necessary to undertake such an assessment, including, where
appropriate, invasive soil or groundwater sampling; provided, however, that no
such invasive soil or groundwater sampling shall be undertaken without
Borrower's prior written approval unless an Event of Default exists hereunder
(t)Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in material
compliance with all Environmental Laws and all other applicable federal, state,
and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
real property to the extent any failure could reasonably be expected to have a
Material Adverse Effect.
(u)Provide upon such Person's receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.
ARTICLE VII.

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Wholly-Owned Subsidiary to, directly or indirectly:
7.01 Liens.
Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property, assets or revenues or the property, assets or revenues of any
other Person, whether now owned or hereafter acquired (or permit any other
Subsidiary to do so), if the Indebtedness underlying such Lien would cause the
Borrower to be in violation of any of the provisions of Section 7.11 hereof.
7.02 Investments.
Make any Investments, except:




--------------------------------------------------------------------------------




(a)Projects Under Development, undeveloped land holdings, Joint Venture Projects
and Joint Ventures, Securities Holdings and Mortgages to the extent such
Investments are not prohibited under Sections 7.11(h) and (i);
(b)Investments held by the Borrower or any other Loan Party in the form of Cash
Equivalents;
(c)advances to officers, directors and employees of the Borrower or any other
Loan Party in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)Investments of the Borrower and/or the Parent, directly or indirectly, in any
other Loan Party and/or in any Subsidiary (including without limitation, any
Exempt Subsidiary);
(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)payments relating to pre-development expenses, pursuit costs, property
acquisition and diligence expenses and similar out-of-pocket costs and expenses
regarding properties that are not yet owned by any Loan Party or any Subsidiary;
and
(g)Investments existing on the date of this Agreement.
7.03 Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness (or permit any other
Subsidiary to do so), except:
(h)Indebtedness under the Loan Documents; and
(i)any other Indebtedness (including, without limitation, Guarantees of the
Borrower or any other Loan Party in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any other Loan Party) to the extent such
Indebtedness is not prohibited under Section 7.11; provided, that to the extent
such Indebtedness is in the form of obligations under any Swap Contract (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party.
7.04 Fundamental Changes.
Except as otherwise permitted under this Agreement, merge, dissolve, liquidate,
consolidate with or into another Person (unless Borrower or such Wholly-Owned
Subsidiary is the surviving entity), or Dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that, so
long as no Default exists or would result therefrom:
(j)any Wholly-Owned Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Wholly-Owned Subsidiaries, provided that when any Guarantor is
merging with another Wholly-Owned Subsidiary, the Guarantor shall be the
continuing or surviving Person;
(k)any Wholly-Owned Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Wholly-Owned Subsidiary; provided that if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Borrower or a Guarantor;
and
(l)all or substantially all of the assets or all of the Equity Interests of a
Wholly-Owned Subsidiary may be Disposed of to the extent such Disposition is
permitted pursuant to Section 7.05.
7.05 Disposition Make any Disposition or enter into any agreement to make any
Disposition, except:
(m)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;
(n)Dispositions of inventory in the ordinary course of business;
(o)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(p)Dispositions of property by any Wholly-Owned Subsidiary to the Borrower or to
any Wholly‑Owned Subsidiary thereof; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;
(q)Dispositions permitted by Section 7.04(a) - (b); or
(r)Dispositions by the Borrower and its Wholly-Owned Subsidiaries of any
property in the ordinary course of business for fair market value (whether in
one transaction or in several related transactions); provided, at the time of
such Disposition, no Default shall exist or would result from such Disposition;
provided, however, that any Disposition pursuant to clauses (a) through (f)
above (excluding clause (e)) shall be for fair market value, as reasonably
determined by Borrower.
7.06 Anti-Terrorism Laws; FCPA.
(s)Be an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§ 1 et seq.), as amended. Neither any Loan Party nor any or its Subsidiaries is




--------------------------------------------------------------------------------




in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Act (as defined in Section 10.18); or
(t)fail to be in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., and any foreign counterpart thereto.
7.07 Change in Nature of Business.
Engage in (or permit any other Subsidiary to engage in) any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
7.08Transactions with Affiliates.
Except as otherwise contemplated or permitted pursuant to Section 7.04, enter
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm's
length transaction with a Person other than an Affiliate; provided, however,
that this provision shall not be deemed to prohibit the issuance of preferred
Equity Interests to any party.
7.09 Burdensome Agreements.
Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Wholly-Owned Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Wholly-Owned
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Wholly-Owned Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any Negative Pledge incurred or provided in
favor of any holder of Indebtedness permitted hereunder solely to the extent any
such Negative Pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided, that this Section 7.09 shall not be deemed to restrict the ability of
the Borrower or any Exempt Subsidiary from entering into Contractual Obligations
of any type related to secured financing transactions.
7.10Use of Proceeds.
Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
7.11 Financial Covenants.
Fail, at any applicable time of calculation, to comply with any of the following
financial covenants for Borrower on a fully consolidated basis (provided, that
for purposes of the following financial covenants and each of the components
used in the calculation thereof and notwithstanding anything contained herein to
the contrary, the financial information relating to the "Borrower" will be fully
consolidated with that of the Parent, and provided further that such
calculations, if not calculated as of the last day of a calendar quarter, shall
be calculated as of the last day of the immediately preceding calendar quarter,
except that the calculation set forth in item (g) below shall be calculation as
of the end of each fiscal year):
(u)Fair Market Minimum Net Worth. Borrower shall maintain a Fair Market Minimum
Net Worth equal to or in excess of $600,000,000.
(v)Total Liabilities to Total Adjusted Asset Value. Borrower shall not permit,
as of any date of calculation, the ratio of Total Liabilities to Total Adjusted
Asset Value to exceed sixty percent (60%).
(w)Secured Indebtedness to Total Adjusted Asset Value. Borrower shall not
permit, as of any date of calculation, the ratio of Secured Indebtedness to
Total Adjusted Asset Value to exceed thirty-five percent (35%).
(x)EBITDA to Fixed Charges. Borrower shall maintain the ratio of EBITDA for the
twelve-month period ending as of the most-recent Calculation Date to Fixed
Charges for such twelve-month period equal to or in excess of 1.50:1.00.
(y)Total Unsecured Indebtedness to Adjusted Unencumbered Asset Value. Borrower
shall not permit, as of any date of calculation, the ratio of Total Unsecured
Indebtedness to Adjusted Unencumbered Asset Value to exceed sixty two and
one-half percent (62.5%).
(z)Unencumbered Interest Coverage Ratio. Borrower shall not permit, as of any
date of calculation, the ratio of Unencumbered EBITDA for the twelve-month
period ending as of the most-recent Calculation Date to that portion of interest
expense attributable to Total Unsecured Indebtedness as of such Calculation Date
to be less than 1.50:1.00.
(aa)Dividends and Distributions. Borrower shall limit aggregate Restricted
Payments, as measured at each fiscal year end, to an amount not to exceed Funds
From Operations; provided, however that to the extent an Event of Default exists
under Section 8.01(a) hereof, Borrower shall limit aggregate Restricted Payments
to the minimum amount required to cause the Parent to maintain its REIT status.




--------------------------------------------------------------------------------




(ab)Investments. Borrower shall not permit (i) the total cost budget of Projects
Under Development to exceed twenty-five percent (25%) of Total Adjusted Asset
Value or (ii) the aggregate value of the following items to exceed thirty-five
percent (35%) of Total Adjusted Asset Value: (A) the total cost budget of
Projects Under Development; plus (B) the cost value of all undeveloped holdings
(raw land or land which is not otherwise an operating property other than any
properties determined to be Projects Under Development) determined in accordance
with GAAP; plus (C) the value of all Unconsolidated Affiliates of Borrower plus,
without duplication, the cost-basis value of Borrower's investment in
Unconsolidated Affiliates (in each case taking into account Borrower's Equity
Percentage thereof); plus (D) the value of Borrower's Securities Holdings; plus
(E) the value of all Mortgages held by Borrower.
(ac)Mortgages to Total Adjusted Asset Value. Borrower shall not, at any time
during the term hereof, permit the value of all Mortgages held by Borrower to
exceed five percent (5%) of Total Adjusted Asset Value.
7.12 Organizational Documents; Ownership of Subsidiaries.
Permit any Loan Party to (a) amend, modify, waive or change its Organization
Documents in a manner materially adverse to the Lenders, or (b) create, acquire
or permit to exist or permit or cause any of their Subsidiaries to create,
acquire or permit to exist, any Foreign Subsidiaries other than Foreign
Subsidiaries organized in Canada.
7.13 Negative Pledges.
Enter into, assume or become subject to any Negative Pledge or any other
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation except pursuant to any document or instrument governing
Indebtedness that does not result in any violation of the covenants set forth in
Section 7.11 hereof and is not otherwise prohibited by this Agreement or any
other Loan Document, provided that any such restriction contained therein
relates only to the properties or assets constructed or acquired in connection
with such Indebtedness.
7.14 Sale Leasebacks.
Except as could not reasonably be expected to have a Material Adverse Effect,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a capital
lease, of any property (whether real or personal or mixed), whether now owned or
hereafter acquired, (a) which such Person has sold or transferred or is to sell
or transfer to a Person which is not a Consolidated Party or (b) which such
Person intends to use for substantially the same purpose as any other property
which has been sold or is to be sold or transferred by such Person to another
Person which is not a Consolidated Party in connection with such lease.
7.15 Prepayments of Indebtedness.
If any Event of Default has occurred and is continuing or would be directly or
indirectly caused as a result thereof, after the issuance thereof, amend or
modify (or permit the amendment or modification of) any of the terms of any
Indebtedness of such Person if such amendment or modification would add or
change any terms in a manner that would have a Material Adverse Effect.
ARTICLE VIII.



EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default.
Any of the following shall constitute an Event of Default:
(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five (5) Business Days after written
notice from Administrative Agent that the same has become due and payable, any
other amount payable hereunder or under any other Loan Document; or
(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03 (other than
6.03(a)), 6.05, 6.07, 6.11 or 6.13 or Article VII (other than Section 7.09) or
the Guaranty given by any Guarantor or any provision thereof shall cease to be
in full force and effect (other than as a result of a release of the applicable
Guarantor in accordance with the terms and conditions hereof), or any Guarantor
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm,
in writing, such Guarantor's obligations under such Guaranty; or
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in herein
or in any other Loan Document on its part to be performed or observed and is not
cured within any notice, grace and/or cure period provided for herein or in such
Loan Document or, if no such notice, grace and/or cure period is provided for,
such failure continues for thirty (30) days after the earlier of the date on
which a Loan Party obtains knowledge thereof and the delivery of written notice
thereof from Administrative Agent or fails to perform or observe any other
covenant or agreement in any other Loan Document within the grace or cure period
provided for therein (or, if no such grace or cure period is specified, within
thirty (30) days after the earlier of the date on which a Loan Party obtains
knowledge thereof and the delivery of written notice thereof from Administrative
Agent), provided that in the case of any such default which is susceptible to
cure but cannot be cured within thirty (30) days through the exercise of
reasonable diligence, if such Loan Party commences




--------------------------------------------------------------------------------




such cure within the initial thirty (30) days period and thereafter diligently
prosecutes same to completion, such period of thirty (30) days shall be extended
for such additional period of time as may be reasonably necessary to cure same,
but in no event shall such extended period exceed sixty (60) additional days; or
(d)Representations and Warranties. Any representation or warranty made or
explicitly deemed made by or on behalf of any Loan Party in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made; and the
adverse effect of the inaccuracy of such representation or warranty shall not
have been cured within thirty (30) days after the date Administrative Agent
notifies such Loan Party of such inaccuracy; or
(e)Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (determined as
set forth in the definition of Threshold Amount), or (B) fails to observe or
perform, beyond any applicable notice and cure periods, any other material
agreement or condition relating to any such Indebtedness or Guarantee
(determined as set forth in the definition of Threshold Amount) or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount (determined
as set forth in the definition of Threshold Amount); or (iii) an Event of
Default under and as defined in the Existing Credit Agreement shall occur and be
continuing; or
(f)Insolvency Proceedings, Etc. Any Loan Party institutes or consents, in
writing, to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents, in
writing, to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
(h)Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non‑monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than in
accordance with the terms hereof or thereof, or satisfaction in full of all the
Obligations, is revoked, terminated, canceled or rescinded, without the prior
written approval of Administrative Agent; or any Loan Party commences any legal
proceeding at law or in equity to contest, or make unenforceable, cancel, revoke
or rescind any of the Loan Documents, or any court or any other governmental or
regulatory agency of competent jurisdiction shall make a determination that, or
issue a judgment, order, decree or ruling to the effect that, any one or more of
the Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof; or




--------------------------------------------------------------------------------




(k)Change of Control. There occurs any Change of Control without the consent of
the Administrative Agent and the Required Lenders.
8.02 Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and


(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make a Loan shall automatically
terminate, or if the Loans have been made the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.
8.03 Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.14, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.



ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
9.02 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower




--------------------------------------------------------------------------------




or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03 Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
9.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. No such delegation shall limit or affect Administrative
Agent's obligations under this Agreement, including without limitation, this
Article IX.
9.06 Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States that
satisfies the requirements of an Eligible Assignee. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its




--------------------------------------------------------------------------------




resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents first arising from and after the
date of such termination (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
9.07 Non-Reliance on Administrative Agent and Other Lenders.
Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys‑in‑fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any of their respective Subsidiaries or Affiliates, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender. Each of the Lenders acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Borrower, the other Loan Parties, and their
respective Subsidiaries and Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, their respective Subsidiaries and other Persons, its review of the
Loan Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any of their respective Subsidiaries. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent under this Agreement or
any of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Subsidiary
or Affiliate thereof which may come into possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys‑in‑fact or other
Affiliates. Each of the Lenders acknowledges that the Administrative Agent's
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender.
9.08No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Bookrunner(s),
Arranger(s), Syndication Agent(s), Documentation Agent(s) or other titles as
necessary listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.
9.09Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect




--------------------------------------------------------------------------------




of the Loans and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.05 and
10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10 Removal of Administrative Agent.
The Administrative Agent may be removed as Administrative Agent by the Required
Lenders (excluding the Lender that is serving as the Administrative Agent) and,
provided no Event of Default exists, the Borrower, upon thirty (30) days' prior
written notice if the Administrative  Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower's approval, which approval
may be withheld in the discretion of the Borrower. Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the removed Administrative Agent, and the removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents first arising from and after the date of such
termination. The fees, if any, payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
removal of an Administrative Agent pursuant hereto, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the removed Administrative Agent was acting as Administrative Agent.
9.11 Guaranty Matters.
The Lenders irrevocably authorize the Administrative Agent to release any
Guarantor from its obligations hereunder and under each of the other Loan
Documents (a) to the extent such release is requested by such Guarantor and the
Borrower in accordance the provisions set forth in Section 6.12(b) hereof and
upon the satisfaction of the conditions set forth in such Section 6.12(b) (as
reasonably determined by the Administrative Agent) or (b) if such Guarantor
ceases to be a Wholly-Owned Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent's authority to grant releases
and terminations pursuant to this Section 9.10. Further, the Administrative
Agent is hereby authorized by the Lenders, upon the request of any Guarantor
released pursuant to Section 6.12(b) hereof, to execute and deliver to such
Guarantor a document (in form and substance acceptable to the Administrative
Agent) evidencing such release.
ARTICLE X.



MISCELLANEOUS
10.1 Amendments, Etc.
Except as provided in this Agreement and in the other Loan Documents (including
with respect to matters requiring action of the Administrative Agent only), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:




--------------------------------------------------------------------------------




(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of "Default Rate" or to waive any obligation of the
Borrower to pay interest at the Default Rate;
(e)change either of Sections 2.10 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)change any provision of this Section or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
(g)release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination; provided, however, that (A)
this provision shall not prevent Administrative Agent from requesting a response
to any amendment, waiver or modification requests within a shorter time frame
and (B) such deemed approval shall not, in any case, apply to any amendment,
waiver or consent regarding any of the matters covered by any of the immediately
preceding clauses (a) through (g) above. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding anything to the contrary contained in this
Section, a Fee Letter may only be amended, and the performance or observance by
any Loan Party thereunder may only be waived, in a writing executed by the
parties to such Fee Letter.
.10.2 Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures reasonably
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II




--------------------------------------------------------------------------------




if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, telecopier, electronic mail or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier, electronic mail or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Continuation and Notices of Conversion) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, provided, however, that the Borrower shall have no liability hereunder
for such indemnified party's gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
.10.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by,




--------------------------------------------------------------------------------




the Administrative Agent in accordance with Section 8.02 for the benefit of all
the Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
.10.04 Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided, however, in no event shall Borrower pay or reimburse
Administrative Agent and Lenders for more than one counsel (in the aggregate) at
any time prior to an Event of Default hereunder.
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Arranger, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any other agreement, letter, or
instrument delivered in connection with the transactions contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub‑agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; and provided further that,
Borrower shall not, in any event, pay or reimburse (or be obligated to pay or
reimburse) Indemnitees for more than one counsel (in the aggregate) at any time
prior to an Event of Default hereunder.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent) or such
Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub‑agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub‑agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.09(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement,




--------------------------------------------------------------------------------




any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the fraud, gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, and the repayment, satisfaction or discharge of all the
other Obligations.
.10.05 Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
.10.06 Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and, subject to the last sentence of the immediately following subsection (b),
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans); provided that any such assignment
shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans.
(iii)Required Consents. No consent shall be required for any assignment of all
or any portion of a Lender's




--------------------------------------------------------------------------------




rights and obligations under this Agreement except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower shall be required in connection with any
assignment hereunder; provided, however, that (i) where the assignee is an
Eligible Assignee, such consent shall not be unreasonably withheld or delayed
(unless upon the consummation of such assignment, such Eligible Assignee,
together with its Affiliates, shall hold, directly or indirectly, fifty percent
(50%) or more of the Aggregate Commitments (or the Loans if the Commitments have
terminated), in which event Borrower may grant or withhold such consent in its
sole discretion); (ii) notwithstanding the foregoing, the consent of the
Borrower to any assignment shall not be required in the event that an Event of
Default has occurred and is continuing at the time of such assignment; (iii)
notwithstanding the foregoing, the consent of the Borrower to any assignment
shall be not be required in the event that such assignment is to a Lender, an
Affiliate of a Lender, or an Approved Fund with respect to such Lender (unless,
in each case, the applicable Lender is a Defaulting Lender); and provided,
further, that any consent of the Borrower required pursuant to this Section
10.06(b) shall be deemed to have been given if Borrower shall not object to such
assignment by written notice to the Administrative Agent within five (5)
Business Days after having received written notice of such proposed assignment;
and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $4,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation,




--------------------------------------------------------------------------------




and revocation of designation, of any Lender as a Defaulting Lender. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender, the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.


(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
.10.07 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.12 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the written consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. For purposes of this Section, "Information" means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08Right of Setoff.
If an Event of Default shall have occurred and be continuing and either (a) as a
result thereof, the Obligations hereunder




--------------------------------------------------------------------------------




shall have been accelerated pursuant to Section 8.02(b) or (b) to the extent of
any then-existing amounts due hereunder from any Loan Party to Administrative
Agent or any Lender (whether principal, interest, fees or other amounts) that
are past due hereunder or under any other Loan Document), each Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the written consent of the Required Lenders, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
.10.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
.10.10Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
.10.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing or any conversion or continuation, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
.10.12 Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.




--------------------------------------------------------------------------------




.10.13Replacement of Lenders.
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)if the replacement of a Lender is predicated upon a Lender's request for
compensation under Section 3.04 or for payment under Section 3.01 hereof,
Borrower shall have required the applicable Lender to make such assignment
within sixty (60) days of the applicable request for compensation under
Section 3.04 or for payment under Section 3.01.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
.10.14 Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.
(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
.10.15 Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY




--------------------------------------------------------------------------------




OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
.10.16No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm's-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and each Arranger,
on the other hand, (B)  the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent or any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
.10.17 Electronic Execution of Assignments and Certain Other Documents.
The words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
.10.18 USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable "know your customer" and anti-money laundering rules and regulations,
including the Act.
.10.19 [Reserved].
  
.10.20 Time of the Essence.
Time is of the essence of the Loan Documents.
.10.21 ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
    
IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed as of the date first above written.




--------------------------------------------------------------------------------




BORROWER:
TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: /s/Frank C. Marchisello, Jr.
Name: Frank C. Marchisello, Jr.
Title: Vice President-Treasurer
 
 

(Signatures continued on next page)




--------------------------------------------------------------------------------






Administrative Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By: /s/D. Bryan Gregory
Name: D. Bryan Gregory
Title: Director
 
 

(Signatures continued on next page)






--------------------------------------------------------------------------------






Syndication Agent:
SUNTRUST BANK,
as a Lender




By: /s/John M. Szeman
Name: John M. Szeman
Title: Vice President
 
 

(Signatures continued on next page)






--------------------------------------------------------------------------------






Syndication Agent:
PNC BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/Andrew T. White
Name: Andrew T. White
Title: Senior Vice President
 
 

(Signatures continued on next page)






--------------------------------------------------------------------------------






Syndication Agent:
PNC BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/Andrew T. White
Name: Andrew T. White
Title: Senior Vice President
 
 

(Signatures continued on next page)










--------------------------------------------------------------------------------






Documentation Agent:
REGIONS BANK,
as a Lender




By: /s/Lee Surtees
Name: Lee Surtees
Title: Vice President
 
 

(Signatures continued on next page)






--------------------------------------------------------------------------------






Lender:
BRANCH BANKING AND TRUST COMPANY,
as a Lender




By: /s/Jonathan Cox
Name: Jonathan Cox
Title: Vice President
 
 

(Signatures continued on next page)






--------------------------------------------------------------------------------






Lender:
U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/Lee Hord
Name: Lee Hord
Title: Vice President
 
 











--------------------------------------------------------------------------------








EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the] [each, an] "Assignor") and
[the] [each] Assignee identified in item 2 below ([the] [each, an] "Assignee").
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]2 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the "Credit Agreement"), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's] [the
respective Assignors'] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] "Assigned Interest"). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.
1.
Assignor[s]:    ______________________________



______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]


3.
Borrower(s):    Tanger Properties Limited Partnership



4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement: Term Loan Agreement, dated as of February 24, 2012, among
Tanger Properties Limited Partnership, the Lenders from time to time party
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
the other parties thereto.

    


1    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2    Include bracketed language if there are either multiple Assignors or
multiple Assignees.




--------------------------------------------------------------------------------






6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Loans
for all Lenders3
Amount of
Loans
Assigned
Percentage
Assigned of
Loans 4
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 



7.
[Trade Date:    __________________]5  



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


























    


3    Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
4    Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.
5    To be completed if the Assignor and the Assignee intend that the minimum
assignment amounts is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




 
ASSIGNOR:


[NAME OF ASSIGNOR]




By:
Name:
Title:


 
ASSIGNEE:


[NAME OF ASSIGNEE]




By:
Name:
Title:
[Consented to and]6 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:
Name:
Title:
 
[Consented to:]7




By:
Name:
Title:
 









































    


6    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
7    To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.








--------------------------------------------------------------------------------








ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.


1.1    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.






--------------------------------------------------------------------------------






EXHIBIT B
FORM OF ADMINISTRATIVE QUESTIONNAIRE


[Please see attached]




--------------------------------------------------------------------------------






EXHIBIT C
FORM OF GUARANTY
CONTINUING GUARANTY


FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to TANGER PROPERTIES LIMITED PARTNERSHIP, a
North Carolina limited partnership (the “Borrower”) by WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as the Administrative Agent under the
Credit Agreement referenced herein (in such capacity and together with its
successors and assigns as permitted under the Credit Agreement, the “Agent”) and
the Lenders, as such term is defined in that certain Term Loan Agreement dated
as of February 24, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement) among the Borrower, the Agent, such Lenders, and the other
parties thereto, the undersigned Guarantor (whether one or more the “Guarantor”,
and if more than one jointly and severally) hereby furnishes to the Agent, for
the benefit of the Agent and Lenders, its guaranty of the Guaranteed Obligations
(as hereinafter defined) as follows:
1.Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Agent and/or Lenders (collectively, the Agent and Lenders shall
be referred to herein as the “Secured Parties”) arising under the Credit
Agreement, the Loan Documents, Sections 2, 10 and 17 of this Guaranty, any other
instruments, agreements or other documents of any kind or nature now or
hereafter executed in connection with the Credit Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, reasonable attorneys' fees and expenses incurred by the Agent in
connection with the collection or enforcement thereof) and whether recovery upon
such indebtedness and liabilities may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against the Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The Agent's and/or
Lenders' books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and absent manifest
error shall be binding upon the Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the regularity or enforceability of the Guaranteed Obligations or
any instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non‑perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing except the defense of payment. Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law.


2.No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding (and
provided that nothing contained herein, including without limitation, the
foregoing, shall limit or affect the Guarantor's ability to bring any separate
action or claim available to it at law or in equity). If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the respective Secured Parties) is imposed upon the Guarantor with
respect to any amount payable by it hereunder, the Guarantor will pay to the
Agent (for the benefit of the Secured Parties), on the date on which such amount
is due and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable the Agent (on behalf of the Secured Parties) to receive the
same net amount which the Agent would have received on such due




--------------------------------------------------------------------------------




date had no such obligation been imposed upon the Guarantor. The Guarantor will
deliver promptly to the Agent (for the benefit of the Secured Parties)
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Guarantor hereunder. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.


3.Rights of Secured Parties. The Guarantor consents and agrees that the Agent
(for the benefit of the Secured Parties) and/or Secured Parties (as applicable)
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Secured Parties, in their sole discretion (and subject to
the terms of the Loan Documents) may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.


4.Certain Waivers. The Guarantor waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor (other than
full payment and performance), or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower; (b) any defense based on any claim that the Guarantor's obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Guarantor's liability hereunder; (d) any
right to proceed against the Borrower, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Agent's or any other
Secured Party's power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Agent or any other
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations, including but not
limited to the benefits of N.C. General Statutes §§ 26‑7 through 26‑9 inclusive,
as amended, or any similar statute.
5.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.


6.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lenders or facilities provided by
the Lenders with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Agent (for the benefit of the Secured Parties) to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.


7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Secured Parties in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Agent (for the
benefit of the Secured Parties) is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of the Guarantor under this paragraph shall be
revived and this Guaranty reinstated in the event that this Guaranty is
terminated prior to the occurrence of the events giving rise to the Guarantor's
obligations under this paragraph and the obligations of the Guarantor under this
paragraph shall survive termination of this Guaranty. Notwithstanding the
foregoing, or anything to the contrary contained in this Guaranty, any
Guarantor's obligations hereunder may be terminated and released at any time,
including without limitation, at any time prior to the indefeasible payment and
performance of all Guaranteed Obligations, in accordance with the




--------------------------------------------------------------------------------




terms of Credit Agreement, including without limitation, Section 6.12 and
Section 9.11 thereof.


8.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of any Secured Party or resulting from
the Guarantor's performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If the Agent (for the benefit of the
Secured Parties) so requests, any such obligation or indebtedness of the
Borrower to the Guarantor shall be enforced and performance received by the
Guarantor as trustee for the Agent (for the benefit of the Secured Parties) and
the proceeds thereof shall be paid over to the Agent (for the benefit of the
Secured Parties) on account of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty.


9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Agent.


10.Expenses. The Guarantor shall pay on demand all non-reimbursed out‑of‑pocket
expenses of the Agent (including reasonable attorneys' fees and expenses and the
allocated cost and disbursements of internal legal counsel) in any way relating
to the enforcement or protection of the Agent's or the other Secured Parties'
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Agent or other Secured Parties in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.


11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
(for the benefit of the Secured Parties) and the Guarantor. No failure by the
Agent to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Agent (for the
benefit of the Secured Parties) and the Guarantor in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantor for the benefit of any Secured Party or any
term or provision thereof.


12.Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Secured Parties have no duty, and the Guarantor
is not relying on any Secured Party to, at any time, disclose to the Guarantor
any information relating to the business, operations or financial condition of
the Borrower or any other guarantor (the guarantor waiving any duty on the part
of any Secured Party to disclose such information and any defense relating to
the failure to provide the same).


13.Setoff. If and to the extent any payment is not made when due hereunder, but
only if and in the event that the Obligations have been accelerated pursuant to
Section 8.02(b) of the Credit Agreement following an Event of Default
thereunder, then the Agent (for the benefit of the Secured Parties) may setoff
and charge from time to time any amount so due against any or all of the
Guarantor's accounts or deposits with the Agent.


14.Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and (ii) the application of general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law; (c) the making and performance of this Guaranty does not
and will not violate the provisions of any applicable law, regulation or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; except to the extent that any such violation, breach or default, or
failure to obtain the same, as applicable, could not reasonably be expected to
have a Material Adverse Effect; and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect, except to the extent that failure to obtain or file the same, as
applicable, could not reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




15.Additional Representations, Warranties and Covenants of Guarantor. Guarantor
hereby acknowledges, agrees and confirms that, by its execution hereof,
Guarantor will be deemed to be a Loan Party under the Credit Agreement and a
“Guarantor” for all purposes of the Credit Agreement. Guarantor further agrees
to be bound by, all of the terms, provisions and conditions contained in herein
and in the Credit Agreement applicable to a Guarantor.


16.New Guarantors. Additional Persons (each such Person being referred to herein
as a “New Guarantor”) may, from time to time, become parties hereto (and thereby
become a “Guarantor”) pursuant to the terms and conditions set forth in Section
6.12 of the Credit Agreement through the execution of a counterpart signature
page hereto. Each such New Guarantor hereby acknowledges, agrees and confirms
that, by its execution of such counterpart, the New Guarantor will be deemed to
be a Loan Party under the Credit Agreement and a “Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of the Guarantor
hereunder as if it had executed this Agreement as of the Closing Date. Further,
each such New Guarantor hereby ratifies, as of the date of its execution of a
counterpart signature page hereto, and agrees to be bound by, all of the terms,
provisions and conditions contained in herein and in the Credit Agreement
applicable to a Guarantor. The obligations of each such New Guarantor hereunder
and under the Credit Agreement will be joint and several with each other Person
qualifying as a Guarantor hereunder.


17.Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Agent (for the benefit of the Secured Parties)
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Secured Parties from and
against, and shall pay on demand, any and all reasonable damages, losses,
liabilities and expenses (including reasonable attorneys' fees and expenses and
the allocated cost and disbursements of internal legal counsel) that may be
suffered or incurred by the Secured Parties in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms.


18.Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
North Carolina. This Guaranty shall (a) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Agent
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Secured Parties and their successors and assigns and the
Lenders may, without notice to the Guarantor and without affecting the
Guarantor's obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part, in accordance
with the terms of Section 10.06 of the Credit Agreement. The Guarantor hereby
irrevocably (i) submits to the non‑exclusive jurisdiction of any United States
Federal or State court sitting in Charlotte, North Carolina in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Agent in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified below or such other
address as from time to time notified by the Guarantor. The Guarantor agrees
that the Agent may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the Agent's
possession concerning the Guarantor, this Guaranty and any security for this
Guaranty, provided, that the Agent shall require any such recipient to agree in
writing to maintain the confidentiality of such information. All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service to the Guarantor at
the address of the Borrower set forth in Schedule 10.02 to the Credit Agreement
or at such other address in the United States as may be specified by the
Guarantor in a written notice delivered to the Agent at the address of the Agent
set forth in Schedule 10.02 to the Credit Agreement or at such other address in
the United States as the Agent may designate for such purpose from time to time
in a written notice to the Guarantor.


19.WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[remainder of page left intentionally blank - signature page(s) to follow]




--------------------------------------------------------------------------------






Executed this ___ day of February, 2012.


TANGER FACTORY OUTLET CENTERS, INC., a North Carolina corporation






By:                     
Name:                     
Title:                     


[OTHER SUBSIDIARY GUARANTORS]




--------------------------------------------------------------------------------








EXHIBIT D
FORM OF NOTE
February 24, 2012
FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of February 24, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Agreement;" the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the other parties
thereto.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in Same Day Funds at the Administrative Agent's
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.




--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name: Frank C. Marchisello Jr.
Title: Vice President, Treasurer, Assistant Secretary





--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________





--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______________, _____
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of February 24,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Tanger Properties Limited Partnership (the
"Borrower"), the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, and the other parties thereto.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section and the projection of
capital expenditures for the next fiscal year for each Property of the Loan
Parties required by Section 6.02(a) of the Agreement.


[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. To the knowledge of the undersigned, such financial
statements fairly present, in all material respects, the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.


2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.


3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed, in all material
respects, all its Obligations under the Loan Documents.


[select one:]
[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]
--or--
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default or Event of Default and its nature and status:]
4.To the knowledge of the undersigned, the representations and warranties of the
Borrower contained in Article V of the Credit Agreement, and any representations
and warranties of any Guarantor that are contained in the Guaranty are, except
to the extent waived in accordance with the terms hereof, true and correct in
all material respects on and as of the date hereof, except (a) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be




--------------------------------------------------------------------------------




true and correct as of such earlier date, (b) that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 and (c) for purposes of the representations
and warranties set forth in Section 5.13, to the extent of changes resulting
from transactions and other events contemplated or not prohibited by this
Agreement or the other Loan Documents and changes occurring in the ordinary
course of Borrower's business.


5.The financial covenant analyses and information set forth on Schedule 1
attached hereto are, to the best knowledge of the undersigned, true and accurate
on and as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 1
to the Compliance Certificate


[INSERT DETAILED FINANCIAL COVENANT CALCULATIONS]




--------------------------------------------------------------------------------






EXHIBIT F
FORM OF NOTICE OF BORROWING
Date: _____________., _________
To:    Well Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of February 24,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Tanger Properties Limited Partnership (the
"Borrower"), the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, and the other parties thereto.
The undersigned hereby requests:
1.    A Borrowing of Loans in the aggregate principal amount of ____________.
2.    On ______________________________ (a Business Day).
3.    Comprised of _______________________________.    
[Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of __________ months.


BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------






EXHIBIT G
FORM OF NOTICE OF CONTINUATION
Date: _____________., _________
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of February 24,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Tanger Properties Limited Partnership (the
"Borrower"), the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, and the other parties thereto.
The undersigned hereby requests:
1.    A continuation of Eurodollar Rate Loans.
2.    On ______________________________ (a Business Day).
3.
The aggregate principal amount of Loans subject to the requested continuation is
$_________ and was originally borrowed on ___________.

4.    The principal amount of the Loans to be continued _____________.
5.    With an Interest Period of __________ months.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------






EXHIBIT H
FORM OF NOTICE OF CONVERSION
Date: _____________., _________
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of February 24,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Tanger Properties Limited Partnership (the
"Borrower"), the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, and the other parties thereto.
The undersigned hereby requests:
1.    A conversion of Loans.
2.    On ______________________________ (a Business Day).
3.    The principal amount of the Loans to be converted $_____________.
4.    The Loans to be converted pursuant hereto are currently [Type of Loan].

5.
The aggregate principal amount of the Loans subject to the requested conversion
is $______________, and was originally borrowed on ____________.

6.
The amount of such Loans to be so converted is to be converted into Loans of the
following Type ______________.



7.
If converted into Eurodollar Rate Loan, such Eurodollar Rate Loan shall have an
Interest Period of _____ months.





BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------






EXHIBIT I
OPINION MATTERS
[REQUESTED FORM OF OUTSIDE COUNSEL OPINION]
____________ ___, 2012
TO THOSE ON THE ATTACHED DISTRIBUTION LIST
Re:    Term Loan Facility in an initial committed amount of $250,000,000
provided in favor of Tanger
Properties Limited Partnership


Ladies and Gentlemen:
We have acted as special counsel to Tanger Properties Limited Partnership, a
North Carolina limited partnership (the “Borrower”), Tanger Factory Outlet
Centers, Inc., a North Carolina corporation, [ADD ANY ADDITIONAL GUARANTORS]
(whether one or more, each a “Guarantor” and, collectively, the "Guarantors";
the Borrower and the Guarantors may be referred to herein each individually as a
“Credit Party” or collectively as the “Credit Parties”) in connection with
certain transactions contemplated by (a) the Amended and Restated Credit
Agreement dated as of __________, 2011 (as the same may be amended,
supplemented, restated or modified from time to time, the “Credit Agreement”) by
and among the Borrower, the lenders referenced therein (the “Lenders”), Wells
Fargo Bank, National Association, as the administrative agent (in such capacity,
the “Administrative Agent”), and the other parties thereto and (b) the other
Loan Documents (as defined in the Credit Agreement). This opinion is delivered
pursuant to Section 4.01(a) of the Credit Agreement. All capitalized terms used
herein, and not otherwise defined herein, shall have the meanings assigned
thereto in the Credit Agreement.
In connection with the foregoing, we have examined originals, or copies
certified to our satisfaction, of the Credit Agreement and other Loan Documents,
and such other corporate, partnership or limited liability company documents and
records of the Credit Parties, certificates of public officials and
representatives of the Credit Parties as to certain factual matters, and such
other instruments and documents which we have deemed necessary or advisable to
examine for the purpose of this opinion. With respect to such examination, we
have assumed (i) the statements of fact made in all such certificates, documents
and instruments are true, accurate and complete; (ii) the due authorization,
execution and delivery of the Credit Agreement and other Loan Documents by the
parties thereto other than the Credit Parties; (iii) the genuineness of all
signatures (other than the signatures of persons signing on behalf of the Credit
Parties), the authenticity and completeness of all documents, certificates,
instruments, records and corporate records submitted to us as originals and the
conformity to the original instruments of all documents submitted to us as
copies, and the authenticity and completeness of the originals of such copies;
(iv) that all parties other than the Credit Parties have all requisite corporate
power and authority to execute, deliver and perform the Credit Agreement and
other Loan Documents; and (v) the enforceability of the Credit Agreement and
other Loan Documents against all parties thereto other than the Credit Parties.
Based on the foregoing, and having due regard for such legal considerations as
we deem relevant, and subject to the limitations and assumptions set forth
herein, including without limitation the matters set forth in the last two (2)
paragraphs hereof, we are of the opinion that:
(a)    The Borrower is a limited partnership duly organized, validly existing
and in good standing under the laws of North Carolina and has the power and
authority to conduct its business as presently conducted and to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. The
Borrower is duly qualified to do business in all jurisdictions in which its
failure to so qualify would materially impair its ability to perform its
obligations under the Loan Documents to which it is a party or its financial
position or its business as now and now proposed to be conducted.
(b)    [Guarantor] is a [____________________] duly organized, validly existing
and in good standing under the laws of [___________________] and has the power
and authority to conduct its business as presently conducted and to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party. [Guarantor] is duly qualified to do business in all jurisdictions in
which its failure to so qualify would materially impair its ability to perform
its obligations under the Loan Documents to which it is a party or its financial
position or its business as now and now proposed to be conducted. [FOR EACH
GUARANTOR]




--------------------------------------------------------------------------------




(c)    The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Credit Party is a party have been duly authorized
by all necessary corporate action on the part of such Credit Party and the Loan
Documents to which such Credit Party is a party have been duly executed and
delivered by such Credit Party.
(d)    The Loan Documents to which each Credit Party is a party constitute valid
and binding obligations of each such Credit Party enforceable against such
Credit Party in accordance with the terms thereof, subject to bankruptcy,
insolvency, liquidation, reorganization, fraudulent conveyance, and similar laws
affecting creditors' rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
(e)    The execution and delivery by the Borrower of the Loan Documents to which
it is a party and compliance by the Borrower with all of the provisions thereof
do not and will not (i) contravene the provisions of, or result in any breach of
or constitute any default under, or result in the creation of any Lien (other
than Permitted Liens) upon any of its property under, its certificate of limited
partnership or its limited partnership agreement or any other similar document
of formation, or any indenture, mortgage, chattel mortgage, deed of trust,
lease, conditional sales contract, bank loan or credit agreement or other
agreement or instrument to which the Borrower is a party or by which it or any
of its property may be bound or affected, or (ii) contravene any laws or any
order of any Governmental Authority applicable to or binding on the Borrower.
(f)    The execution and delivery by [Guarantor] of the Loan Documents to which
it is a party and compliance by [Guarantor] with all of the provisions thereof
do not and will not (i) contravene the provisions of, or result in any breach of
or constitute any default under, or result in the creation of any Lien (other
than Permitted Liens) upon any of its property under, its [articles of
incorporation] or its [by-laws [as applicable for entity-type]] or any other
similar document of formation, or any indenture, mortgage, chattel mortgage,
deed of trust, lease, conditional sales contract, bank loan or credit agreement
or other agreement or instrument to which [Guarantor] is a party or by which it
or any of its property may be bound or affected, or (ii) contravene any laws or
any order of any Governmental Authority applicable to or binding on [Guarantor].
[FOR EACH GUARANTOR]
(g)    No governmental action by, and no notice to or filing with, any
Governmental Authority is required for the due execution, delivery or
performance by any Credit Party of any of the Loan Documents to which it is a
party or for the acquisition and ownership by such Credit Party of its
properties, and the operation by such Credit Party of its business, except for
those which have been obtained.
(h)    Except as set forth on Schedule 1 hereto, there are no actions, suits or
proceedings pending or to our knowledge, threatened against any Credit Party in
any court or before any Governmental Authority, that question the validity or
enforceability of any Loan Document to which any Credit Party is a party or the
overall transaction described in the Loan Documents, or which, if adversely
determined, would impair the right of any Credit Party to carry on its business
substantially as now conducted or contemplated or would materially adversely
affect the financial condition, business or operations of any Credit Party.
(i)    Neither the relationship between the Credit Parties and any other Person,
nor any circumstance in connection with the execution, delivery and performance
of the Loan Documents to which any Credit Party is a party, is such as to
require any approval of stockholders of, or approval or consent of any trustee
or holders of indebtedness of, such Credit Party, except for such approvals and
consents which have been duly obtained and are in full force and effect.
(j)    The offer, issuance, sale and delivery of the Notes under the
circumstances contemplated by the Credit Agreement do not, under existing law,
require registration of the Notes being issued on the date hereof under the
Securities Act of 1933, as amended.
(k)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(l)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary of the Borrower (i) is a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
(m)    The provisions in the Loan Documents concerning interest, fees,
prepayment premiums and other similar charges do not violate the usury laws or
other similar laws regulating the use or forbearance of money of North Carolina
or the laws of the United States of America.




--------------------------------------------------------------------------------




This opinion is limited to the matters stated herein and no opinion is implied
or may be inferred beyond the matters stated herein. This opinion is based on
and is limited to the laws of the State[s] of North Carolina, [identify other
relevant states] and the federal laws of the United States of America. Insofar
as the foregoing opinion relates to matters of law other than the foregoing, no
opinion is hereby given.
This opinion is for the sole benefit of the Lenders, the Administrative Agent
and their respective successors and assigns and may not be relied upon by any
other person other than such parties and their respective successors and assigns
without the express written consent of the undersigned. The opinions expressed
herein are as of the date hereof and we make no undertaking to amend or
supplement such opinions if facts come to our attention or changes in the
current law of the jurisdictions mentioned herein occur which could affect such
opinions.
Very truly yours,


[OUTSIDE COUNSEL TO THE CREDIT PARTIES]




--------------------------------------------------------------------------------






Distribution List
Wells Fargo Bank, National Association, as the Administrative Agent and a Lender
The various banks and other lending institutions which are parties to the Credit
Agreement from time to time, as additional Lenders




--------------------------------------------------------------------------------






EXHIBIT J
Transfer Authorizer Designation Form


TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)


x NEW o REPLACE PREVIOUS DESIGNATION o ADD o CHANGE o DELETE LINE NUMBER _____
oINITIAL LOAN DISBURSEMENT




The following representatives (“Authorized Representatives”) of Tanger
Properties Limited Partnership ("Borrower") are authorized to request the
disbursement of loan proceeds and initiate funds transfers for Loan Number
[____] (“Loan”) in the original principal amount of $250,000,000 (“Loan Amount”)
evidenced by that certain Term Loan Agreement, dated February 24, 2012 (“Loan
Agreement”), by and among the Borrower, the financial institutions party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto, and evidences Loans
made to the Borrower thereunder. The Administrative Agent is authorized to rely
on this Transfer Authorizer Designation form until it has received a new
Transfer Authorizer Designation form signed by Borrower, even in the event that
any or all of the foregoing information may have changed. The maximum amount of
the initial disbursement of any Loan proceeds (“Initial Loan Disbursement”) and
the maximum amount of each subsequent disbursement of any Loan proceeds (each a
“Subsequent Loan Disbursement”) are set forth below:


 
Name
Title
Maximum Initial Loan Disbursement
Amount1
Maximum Subsequent Loan Disbursement
Amount1
1
 
 
 
 
2
 
 
 
 
3
 
 
 
 
4
 
 
 
 
5
 
 
 
 







INITIAL LOAN DISBURSEMENT AUTHORIZATION


o Applicable for Wire Transfer. The Administrative Agent is hereby authorized to
accept wire transfer instructions for the Initial Loan Disbursement from
____________________________ (i.e. specify title/escrow company), which
instructions are to be delivered, via fax, email, or letter, to the
Administrative Agent. Said instructions shall include the Borrower's Name;
Title/Escrow #_____________ and/or Loan #__________; the person/entity to
receive the Initial Loan Disbursement (“Receiving Party”); the Receiving Party's
full account name; Receiving Party's account number at the receiving bank
(“Receiving Bank”); Receiving Bank's (ABA) routing number; city and state of the
Receiving Bank; and the amount of the Initial Loan Disbursement (not to exceed
the Maximum Initial Loan Disbursement Amount set forth above).


o Applicable for Deposit into Deposit Account. The Administrative is hereby
authorized to accept deposit instructions for the Initial Loan Disbursement from
an Authorized Representative of Borrower to be delivered, via fax, email, or
letter, to the Administrative Agent for deposit into deposit account #
______________________ (“Deposit Account”) held at ________________. Said
instructions shall include: the Borrower's name; Title/Escrow #_____________
and/or Loan #__________; the Deposit Account name; the Deposit Account number;
the ABA routing number of the bank where the Deposit Account is held; city and
state of the bank where the Deposit Account is held; and the amount of the
Initial Loan Disbursement (not to exceed the Maximum Initial Loan Disbursement
Amount.)




--------------------------------------------------------------------------------






SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION


o Not Applicable


o Applicable for Wire Transfer. The Administrative Agent is hereby authorized to
accept wire transfer instructions for the Subsequent Loan Disbursement from
_____________________ (i.e. specify title/escrow company), which instructions
are to be delivered, via fax, email, or letter, to the Administrative Agent.
Said instructions shall include the Borrower's Name; Title/Escrow #_____________
(if applicable) and/or Loan #__________; the person/entity to receive the
Subsequent Loan Disbursement (“Receiving Party”); the Receiving Party's full
account name; Receiving Party's account number at the receiving bank (“Receiving
Bank”); Receiving Bank's (ABA) routing number; city and state of the Receiving
Bank; and the amount of the Subsequent Loan Disbursement (not to exceed the
Maximum Subsequent Loan Disbursement Amount set forth above).


o Applicable for Deposit into Deposit Account. The Administrative Agent is
hereby authorized to accept deposit instructions for any Subsequent Loan
Disbursement from an Authorized Representative of Borrower to be delivered, via
fax, email, or letter, to the Administrative Agent for deposit into deposit
account # _______________________ (“Deposit Account”) held at ________________.
Said instructions shall include: the Borrower's name; Title/Escrow
#_____________ (if applicable) and/or Loan #________________; the Deposit
Account name; the Deposit Account number; the ABA routing number of the bank
where the Deposit Account is held; city and state of the bank where the Deposit
Account is held; and the amount of the Subsequent Loan Disbursement (not to
exceed the Maximum Subsequent Loan Disbursement Amount).


Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by the Administrative Agent in accordance with the title/escrow company or
Authorized Representative instructions shall be governed by this Transfer
Authorizer Designation form and any other Loan Documents (as defined in the Loan
Agreement). The Administrative Agent shall not be further required to confirm
said disbursement instructions received from title/escrow company or Authorized
Representative with Borrower. This Transfer Authorizer Designation form is in
effect until ___________________________ after which time a new authorization
request shall be required. Borrower shall instruct title/escrow company and/or
Authorized Representative, via a separate letter, to deliver said disbursement
instructions in writing, directly to the Administrative Agent at its address set
forth in that certain Section of the Loan Agreement entitled Notices. Borrower
also hereby authorizes the Administrative Agent to attach a copy of the written
disbursement instructions to this Transfer Authorizer Designation form upon
receipt of said instructions.




--------------------------------------------------------------------------------








Beneficiary Bank and Account Holder Information



1. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER


Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):
Further Credit Information/Instructions:



2. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT


Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):
Further Credit Information/Instructions:





3.
SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER



Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with all prior disbursements, would
exceed the Loan Amount:
Further Credit Information/Instructions:





--------------------------------------------------------------------------------








4. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT


Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with all prior disbursements, would
exceed the Loan Amount ): 
Further Credit Information/Instructions:



 1    Neither the Initial Disbursement Amount, nor the Initial Disbursement
Amount together with any Subsequent Disbursement Amounts, shall ever exceed the
Loan Amount.




--------------------------------------------------------------------------------






Date: ___________, 20__


“BORROWER”


Tanger Properties Limited Partnership,
a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:












